--------------------------------------------------------------------------------

Exhibit 10.1


LEASE


BETWEEN:


JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.),
a wholly owned subsidiary of Manulife Financial Corporation


AS LANDLORD


- and -


ACSH SERVICE CENTER, LLC,
a Delaware limited liability company


AS TENANT
 

 
Building:
The Proscenium
 
Premises:
Suite 2350
 
Date:
October 29, 2014

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


1.
LEASED PREMISES
4
 
Leased  Premises
4
 
License to Use
4
 
Common Areas
4
 
and Facilities
4
     
2.
TERM
5
 
Term
5
 
Delay in Occupancy
5
 
Holdover
6
     
3.
RENT
6
 
Basic Rent
6
 
Additional Rent
7
 
Payment - Additional Rent
7
 
Rent
7
 
Late Rent
8
 
Limitations
8
     
4.
SECURITY DEPOSIT
8
 
Security Deposit
8
     
5.
GENERAL COVENANTS
9
 
Landlord’s Covenants
9
 
Tenant’s Covenants
9
     
6.
USE AND OCCUPANCY
9
 
Use
9
 
Waste
10
 
Nuisance, etc.
10
 
Overloading
10
 
of Floors
10
 
Overloading of Facilities
10
 
Population Density
10
 
Plumbing Facilities
10
 
Refuse
10
 
Compliance with Law
10
 
Environmental Compliance
11
 
Rules and Regulations
11
 
Insurance Risks
11
 
Signs
11
     
7.
ASSIGNMENT AND SUB-LETTING
11
 
No Assignment and Subletting
11
 
Assignment or Subletting Procedures
12
 
Excess Transfer Rent
12
 
Assumption of Obligations
13
 
Tenant’s Continuing Obligations
13
 
Change of Control
13
     
8.
REPAIR & DAMAGE
13
 
Landlord’s Repairs to Property
13
 
Tenant’s Repairs to Leased Premises
14
 
Entry by Landlord
14
 
Notice by Tenant
14
 
Damage and Destruction
14
     
9.
INSURANCE AND LIABILITY
15
 
Landlord’s Insurance
15
 
Tenant’s Insurance
16
 
Limitation of Landlord’s Liability
17
 
Indemnity of Landlord
17
 
Waiver of Subrogation
17
     
10.
EVENTS OF DEFAULT AND REMEDIES
18
 
Events of Default
18
 
Landlord’s Remedies
18
 
Payment of Rent, etc. on Termination
19

 
-i-

--------------------------------------------------------------------------------

11.
ADDITIONAL PROVISIONS
20
 
Common Areas
20
 
Subordination
21
 
Certificates
21
 
Inspection of and Access to the Leased Premises
21
 
Delay
22
 
Waiver
22
 
Public Taking
22
 
Recording of Lease
23
 
Time of the Essence
23
 
Lease Entire Agreement
23
 
Notices
23
 
Interpretation
23
 
Extent of Lease Obligations
24
 
Use and Occupancy Prior to Term
24
 
Limitation on Landlord Liability
24
 
Choice of Law
25
 
Brokers
25
 
Mold
25
 
Anti-Terrorism
25
 
Authorization
25
 
Legal Fees
26
 
Schedules
26




 
Schedule “A”
Legal Description of Property
 
Schedule “B”
Location and Size of Leased Premises
 
Schedule “C”
Taxes Payable by Landlord and Tenant
 
Schedule “D”
Services and Costs
 
Schedule “D-1”
Janitorial Specifications
 
Schedule “E”
Rules and Regulations
 
Schedule “E-1”
Environmental Covenants
 
Schedule “F”
Leasehold Improvements
 
Schedule “F-1”
Work Agreement
 
Schedule “G”
Memorandum of Acceptance
 
Schedule “H”
Option to Renew
 
Schedule “I”
Guaranty

 
Initial
Landlord
Tenant

 
-ii-

--------------------------------------------------------------------------------

Basic Lease Information Rider



Date of Lease: October 29, 2014 (the “Effective Date”)




Landlord: JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a wholly owned
subsidiary of Manulife Financial Corporation, a Michigan corporation (the
“Landlord”)




Tenant: ACSH SERVICE CENTER, LLC, a Delaware limited liability company (the
“Tenant”)




Guarantor: AMERICAN CARESOURCE HOLDINGS, INC., a Delaware corporation




Leased Premises: Suite 2350 as shown on Schedule “B-1” attached hereto (the
“Leased Premises”) which is located on the Twenty-third (23rd) floor of that
certain building (the “Building”) with an address of 1170 Peachtree Street,
Atlanta, Georgia 30309, commonly known as The Proscenium (the Leased Premises,
the Building, together with the lands described in Schedule “A” attached hereto
and present and future improvements, additions and changes thereto being herein
called the “Property”).



Rentable Area

of Leased Premises: 9,748 square feet, which is stipulated and agreed by the
parties.



Rentable Area

of Building: 520,094  square feet, which is stipulated and agreed by the parties
as the current Rentable Area of the Building.



Permitted Number

of Parking Spaces: Unreserved parking spaces shall be made available to Tenant
in the parking deck for the Building located across Crescent Avenue from the
Building (the “Parking Deck”) at the ratio of two (2) unreserved parking spaces
per 1,000 rentable square feet of the Leased Premises, rounded up to the nearest
whole number (the “Parking Ratio”).  Of the spaces allotted to Tenant under the
Parking Ratio, two (2) of such spaces may, at Tenant’s request, be reserved
spaces for the exclusive use of Tenant in the parking garage located below the
Building (the “Parking Garage”); the remainder of the parking spaces allotted to
Tenant under the Parking Ratio shall be located in the Parking Deck.  All
parking spaces provided to Tenant hereunder shall be subject to payment of the
prevailing rates for such spaces, which, as of the Effective Date hereof, are
Ninety Dollars ($90.00) per month for each of the unreserved spaces in the
Parking Deck; One Hundred Thirty-five Dollars ($135.00) per month for reserved
spaces in the Parking Deck; and One Hundred Eighty Dollars ($180.00) per month
for each of the reserved spaces in the Parking Garage.  Such parking rates shall
be subject to increase upon thirty (30) days prior written notice to Tenant;
provided however, that such increased rental rate shall be consistent with
parking charges assessed at a majority of Class-A multi-tenant office buildings
located in the Midtown, Atlanta submarket that are of similar age, character,
quality, size and location to, and which have amenities that are comparable to
the amenities of the Building (the “Comparable Buildings”).




Commencement Date: November 1, 2014 (the “Commencement Date”)




Term: The “Term” shall commence on the Commencement Date and shall end, unless
terminated earlier or extended in accordance with the Option to Renew (if any)
set forth in this Lease, on the last day of the month that is Sixty-six (66)
months after the month immediately preceding the Commencement Date; provided,
however, if the Commencement Date does not occur on the first day of a calendar
month, then the Term shall end on the last day of the month that is Sixty-six
(66) months after the month in which the Commencement Date occurs.




Option to Renew: See Schedule “H” attached to the Lease.




Basic Rent: For each Lease Year, “Basic Rent” shall be as set forth in the table
below.  For purposes hereof, “Lease Year” shall mean each and every consecutive
twelve (12) month period during the Term, with the first such twelve (12) month
period commencing on the Commencement Date; provided, however, that (i) if the
Commencement Date does not occur on the first day of a calendar month, then the
first Lease Year shall be that partial month plus the first full twelve (12)
calendar months thereafter; and (ii) the last Lease Year shall end upon the
expiration of the Term.



[Basic Rent chart appears on next page]
 
Initial
Landlord
Tenant

 
- 1 -

--------------------------------------------------------------------------------

Basic Rent
Suite 2350
9,748 RSF



Lease Year
$/PSF
Monthly
Annual
Lease Year 1
$29.75
$24,166.92
  $290,003.04*
Lease Year 2
$30.49
$24,768.04
$297,216.48
Lease Year 3
$31.25
$25,385.42
$304,625.04
Lease Year 4
$32.03
$26,019.04
$312,228.48
Lease Year 5
$32.83
$26,668.90
$320.026.80
Lease Year 6
$33.65
$27,335.02
    $164,010.12**



*Subject to Abated Rent provision set forth in Section 3(g) below.
**Based on a 6-month period.


Rent Payment Address:                                 John Hancock Life
Insurance Company (U.S.A.)
c/o Manulife Financial
Department A
P.O. Box 5147
Buffalo, New York 14240-5147



Security Deposit: $48,333.84 (the “Security Deposit”).



Tenant Improvement

Allowance: See Schedule “F-1” attached hereto




Notices: Tenant’s Address for Notices prior to the Commencement Date:



American CareSource Holdings, Inc.
c/o Baker Donelson Bearman Caldwell & Berkowitz
420 20th Street North, Suite 1400
Birmingham, Alabama 35203
Attn:  Adam S. Winger, General Counsel


Tenant’s Address for Notices after the Commencement Date:


The Leased Premises


Landlord’s Address for Notices:


John Hancock Life Insurance Company (U.S.A.)
c/o Manulife Financial
Property Management Office
1170 Peachtree Street, Suite 275
Atlanta, Georgia 30309
Attention:  Lease Administration


with a copy to:


John Hancock Life Insurance Company (U.S.A.)
c/o Manulife Financial
Atlanta Real Estate Office
1170 Peachtree Street, Suite 1865
Atlanta, Georgia 30309
Attention:  Leasing
 

Brokers: Tenant’s Real Estate Broker: NAI Brannen/Goddard, LLC




Landlord’s Real Estate Broker: N/A



Certain of the information relating to the Lease, including certain definitions
and many of the principal economic terms, are set forth in the foregoing Basic
Lease Information Rider (the “BLI Rider”). The BLI Rider and the Lease are, by
this reference, hereby incorporated into one another.  In the event of any
direct conflict between the terms of the BLI Rider and the terms of the Lease,
the BLI Rider shall control.
 
Initial
Landlord
Tenant

 
- 2 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have signed this BLI Rider and the Lease
as of the dates below their names. In consideration of the rents, covenants and
agreements hereinafter reserved and contained, Landlord and Tenant hereby agree
to all of the terms of this BLI Rider together with the Lease (including its
Schedules and Exhibits) following their signatures. Capitalized terms used in
the Lease shall have the same meanings as defined in this BLI Rider unless
otherwise expressly provided in the Lease.


WITNESSES (Sign and Print Name):
LANDLORD:
   
Sign /s/ Stacey McCain
JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.),
Print Stacey McCain
a wholly owned subsidiary of Manulife Financial Corporation
   
Sign /s/ Alex J.F. Lynn
 
Print Alex J.F. Lynn
By: /s/ Richard J. Strom
(As to Landlord)
Name (printed): Richard J. Strom
 
Title: Managing Director, Southeast-US
 
Dated: October 29, 2014



WITNESSES (Sign and Print Name):
TENANT:
   
Sign /s/ Adam S. Winger
ACSH SERVICE CENTER, LLC,
Print Adam S. Winger
a Delaware limited liability company
   
Sign /s/ James A. Honn
 
Print James A. Honn
By: /s/ Richard W. Turner
(As to Tenant)
Name (printed): Richard W. Turner
 
Title: Chief Executive Officer
 
[Member or Manager]
 
Dated: October 17, 2014

 
Initial
Landlord
Tenant

 
- 3 -

--------------------------------------------------------------------------------

1.            LEASED PREMISES
 
Leased
Premises
(a)    Landlord does hereby demise and lease to Tenant and Tenant does hereby
rent and lease from Landlord the Leased Premises (excluding the roof and the
exterior surfaces of the exterior walls thereof) for the Term, subject to all of
the terms and conditions of this Lease.  This Lease shall create the
relationship of landlord and tenant between Landlord and Tenant; no estate shall
pass out of Landlord; Tenant has only a usufruct, not subject to levy and sale
and not assignable by Tenant except by Landlord’s consent.


License to Use
Common Areas
and Facilities
(b)    During the Term, Tenant and its employees and invitees, shall have the
non-exclusive right, in common with other tenants, occupants and users of the
Property, to use the Common Areas and Facilities (as defined below) of the
Property.  Tenant acknowledges and agrees that the non-exclusive use right
granted to Tenant and its employees and invitees in and to the Common Areas and
Facilities is being granted subject to all of the terms, conditions and
restrictions set forth in this Lease.  As used in this Lease, “Common Areas and
Facilities” mean those areas and facilities which may be designated by Landlord
from time to time in or about the Property for the general use in common by all
tenants, occupants and users of the Property and shall include, without
limitation, driveways, truckways, entrances, lobbies, exits, loading docks,
pedestrian sidewalks, ramps, exterior (and interior) stairways, elevators,
parking areas, landscaped areas, and lighting facilities.  In addition, although
the roof of the Building is not literally part of the Common Areas and
Facilities available for use by all tenants, occupants and users of the
Property, it will be deemed to be so included for purposes of Landlord’s ability
to prescribe rules and regulations regarding same and its inclusion for purposes
of Operating Costs (as defined in Schedule “D” attached hereto) reimbursements. 
Notwithstanding anything herein to the contrary, Tenant shall not utilize any
parking spaces other than the unreserved Permitted Number of Parking Spaces, and
such use shall be on an unassigned, “first come-first served” basis during the
Term.  Tenant and its employees and invitees shall not park in any spaces
reserved for another tenant and clearly marked for reserved use. Landlord has
and reserves the right to alter the methods used to control parking and the
right to establish such controls and rules and regulations (such as parking
stickers to be affixed to vehicles) regarding parking that Landlord may deem
desirable.  Without liability, Landlord will have the right to tow or otherwise
remove vehicles improperly parked, blocking ingress or egress lanes, or parked
in violation of posted signage restrictions, at the expense of the offending
tenant and/or owner of the vehicle. Tenant’s right to use the parking facilities
pursuant to this Lease are subject to the following conditions:  (i) Landlord
has no obligation to provide a parking attendant and Landlord shall have no
liability on account of any loss or damage to any vehicle or the contents
thereof, Tenant hereby agreeing to bear the risk of loss for same; and (ii) if
and when so requested by Landlord, Tenant shall furnish Landlord with the
license plate numbers of any vehicles of Tenant and its employees and invitees
using the parking facilities.


Relocation   of
Leased Premises
(c)  Landlord shall have the right at any time upon one hundred twenty (120)
days’ prior written notice (the “Notice of Relocation”) to relocate the Tenant
to other premises in the Building (the “Relocated Premises”) and the following
terms and conditions shall be applicable:


(i)    the Relocated  Premises shall contain approximately the same as, or
greater Rentable Area than, the Leased Premises leased by Tenant prior to the
relocation (the “Existing Premises”); the Relocated Premises shall be a
substantially similar space, and shall have at least the same number of linear
feet of exterior window exposure as is contained in the Existing Premises;


(ii)   Landlord shall provide at its expense leasehold improvements in the
Relocated Premises equal to the standards of the Leasehold Improvements in the
Leased Premises which have been completed by or which Landlord is obliged herein
to provide in the Leased Premises, including providing in the Relocated Premises
a file server room that is equivalent in functionality and storage space to the
file server room then existing in the Leased Premises, with the capacity to
accommodate the computer and other telecommunications equipment then existing in
the Leased Premises, all of which equipment shall be moved to the Relocated
Premises by Tenant, which file server room would become available in the
Relocated Premises for use and testing by Tenant no later than ten (10) days
prior to the date of relocation;


(iii) Landlord shall pay for the reasonable moving costs (if any) from the
Existing Premises to the Relocated Premises of Tenant’s moveable trade fixtures
and furnishings, and Landlord shall reimburse Tenant for the reasonable cost of
(i) replacing reasonable quantities of stationery, business cards, directories
and other items requiring a change of address as a result of the relocation of
the Leased Premises; and (ii) installing voice, data and any other
telecommunications cabling and associated wiring reasonably required by Tenant
in the Relocated Premises;
 
Initial
Landlord
Tenant

 
- 4 -

--------------------------------------------------------------------------------



(iv)Within thirty (30) days following the date of the Notice of Relocation,
Tenant shall notify Landlord in writing either that (a) Tenant agrees to
relocate to the Relocated Premises or (b) Tenant elects to terminate this
Lease.  Failure by Tenant to respond to the Notice of Relocation within the
aforesaid thirty (30) days, will be deemed to mean that Tenant has elected to
relocate to the Relocated Premises.  In the event that Tenant elects to
terminate this Lease in lieu of relocating to the Relocated Premises, then the
Lease shall terminate thirty (30) days after the date Tenant provides notice to
Landlord of Tenant’s election to terminate this Lease, as if the Lease were
scheduled to terminate on such date.


(v) during the remaining Term of this Lease but not including any renewals of
the Lease, the Basic Rent and Tenant’s Proportionate Share  of Additional Rent
for the Relocated Premises shall be no greater than the Basic Rent and Tenant’s
Proportionate Share of Additional Rent for the Leased Premises, notwithstanding
the Relocated Premises may contain a greater Rentable Area;


(vi) in order to compensate Tenant for the inconvenience of having the Leased
Premises relocated, Landlord shall abate the first (1st) full month of Basic
Rent and Additional Rent due under this Lease after the effective date of the
relocation;


(vii)all other terms and conditions of this Lease shall apply to the Relocated
Premises except as are inconsistent with the terms and conditions of this
sub-paragraph;


(viii)Tenant agrees to execute Landlord’s standard form of lease amendment then
being used by Landlord for the Building to give effect to the relocation; and


(ix) Landlord shall only have the right to relocate the Leased Premises once
during the initial Term of this Lease.


2.            TERM


Term
(a)    This Lease is effective as of the Effective Date, but the Term of this
Lease does not commence until the Commencement Date.  If requested by Landlord
to do so, the parties shall execute a Memorandum of Acceptance, substantially in
the form attached hereto as Schedule “G.”  Tenant shall be permitted to commence
occupancy of the Leased Premises upon Substantial Completion, defined in the
Work Agreement, of Tenant’s Work, defined in Schedule F and F-1, and upon
Landlord’s receipt of certificates evidencing that all insurance Tenant is
required to obtain and maintain hereunder has been obtained and is in full force
and effect.  During the period of time commencing on the date of Tenant’s
permitted occupancy of the Leased Premises and expiring the day before the
Commencement Date (the “Early Occupancy Period”), Tenant may occupy the Leased
Premises and conduct business in the Leased Premises.  All of the terms and
conditions of this Lease shall apply during the Early Occupancy Period, except
for the obligation of Tenant to pay Rent, which shall not commence until the
Commencement Date.


Delay in
Occupancy
(b)    If Landlord is unable to deliver possession of the Leased Premises to
Tenant with Tenant’s Work (as defined in Schedule “F”) substantially complete on
or before the Commencement Date due to Landlord’s Fault (“Landlord’s Fault”
means Landlord’s failure to substantially complete any of Tenant’s Work for
reasons other than Tenant Delay, defined below or force majeure), holdover by
any occupant thereof or for any other reason beyond the reasonable control of
Landlord, then the Commencement Date shall be the date on which Landlord
delivers possession of the Leased Premises to Tenant with Tenant’s Work having
achieved Substantial Completion, defined in the Work Agreement attached hereto
as Schedule F-1.  Provided, however, that for purposes of determining the
Commencement Date, the date on which Substantial Completion shall be deemed to
have occurred shall be accelerated on a day-for-day basis for each day of delay
arising due to any of the following (each herein referred to as a “Tenant
Delay”):  (i) any “long lead” items contained in Tenant’s Work which delays
substantial completion of Tenant’s Work beyond the Commencement Date; (ii)
changes requested by Tenant in Tenant’s Work (notwithstanding Landlord’s
subsequent approval of any such changes); (iii) failure of Tenant to comply with
any of the time requirements set forth in Schedule “F”; (iv) any delays
designated as a Tenant Delay in Schedule “F”; or (v) any other act, omission or
delay by Tenant or its employees, agents, contractors, vendors or invitees (or
any persons employed by any of such persons) which delays the substantial
completion of Tenant’s Work, including without limitation, the presence of any
such persons inside the Leased Premises prior to completion of Tenant’s Work. 
If Landlord is unable to deliver possession of the Leased Premises to Tenant
with Tenant’s Work substantially complete on or before the Commencement Date due
to a Tenant Delay, then the Commencement Date shall occur, and Rent (subject to
the Abated Rent provision set forth below), shall commence as of the date
Landlord would have been able to deliver possession of the Leased Premises to
Tenant with Tenant’s Work substantially complete but for Tenant Delay.  A
certificate of Landlord as to the date that Tenant’s Work is substantially
completed, or as to the date upon which the same would have been substantially
completed but for Tenant Delay, shall be conclusive and binding on Tenant and
Rent in full shall accrue and become payable as of the date set out in said
certificate.    If, due to a Landlord Delay, Substantial Completion of the
entire Leased Premises cannot be achieved by the Commencement Date, but Landlord
is able to deliver possession of a portion of the Leased Premises to Tenant with
Tenant’s Work therein substantially completed such that Tenant is able to
reasonably conduct its business in such substantially completed portion, then
(i) the Commencement Date shall occur upon Landlord’s delivery of such
substantially completed portion; and (ii) possession of the remainder of the
Leased Premises shall be delivered to Tenant upon substantial completion of
Tenant’s Work in such portion, and with respect to such remainder of the Leased
Premises only, there shall be added to the Abatement Period one (1) day for each
that delivery of such portion extends beyond the Commencement Date, and Tenant
shall accept such additional abatement in full satisfaction of any claim which
Tenant might otherwise have by reason of such delay.
 
Initial
Landlord
Tenant

 
- 5 -

--------------------------------------------------------------------------------

Surrender of Leased
Premises and Holdover
(c)    Upon the expiration or earlier termination of the Term of this Lease,
Tenant shall surrender possession of the Leased Premises unto Landlord and
Tenant shall remove from the Leased Premises, without damaging the Leased
Premises or the Building, all trade fixtures, signs, furniture, equipment,
inventory, supplies and other items of Tenant’s personal property.  Tenant shall
surrender the Leased Premises broom-clean and in good condition, reasonable wear
and tear excepted.  If, at the expiration of the Term or sooner termination
hereof, Tenant shall remain in possession of the Leased Premises (or any portion
thereof) without any further written agreement or in circumstances where a
tenancy would thereby be created by implication of law or otherwise, a tenancy
from year to year shall not be created by implication of law or otherwise, but
Tenant shall be deemed to be a monthly tenant only, at the holdover percentage
(defined as 150% for the first three (3) months of holdover and 200% for each
additional month of holdover) of the monthly Basic Rent due for the Lease Year
in which the Term expired or this Lease was earlier terminated, payable monthly
in advance to Landlord plus all Additional Rent (as hereinafter defined) due for
such period, and otherwise upon and subject to the same terms and conditions as
herein contained, excluding, however, any options (defined for purposes of this
Section 2(c) only as any: (x) right or option of Tenant to (i) extend or renew
the Term, (ii) expand or contract the Leased Premises or (iii) relocate within
the Building; and (y) rights of first refusal or first offer or notice (or
similar rights) with respect to the lease of other space in the Building or the
purchase of any portion of the Building or the Property), inducements or
leasehold improvement allowances contained herein, and nothing, including the
acceptance of any Rent by Landlord, for periods other than monthly periods,
shall extend this Lease to the contrary.  Tenant hereby authorizes Landlord to
apply any moneys received from Tenant in payment of such monthly holdover Rent. 
Further, in the event that Tenant remains in possession of the Leased Premises
(or any portion thereof) after the expiration or earlier termination of this
Lease, without Landlord’s written consent, then Tenant will indemnify Landlord
against all damages, costs, expenses, losses and liabilities (including without
limitation all reasonable attorneys’ fees and costs) resulting from any delay in
Tenant’s surrendering the entire Leased Premises to Landlord in the condition
required hereunder upon the expiration or earlier termination of this Lease,
including, without limitation, claims made by any succeeding tenants founded on
such delay.  Notwithstanding anything herein to the contrary, in the event that
Tenant shall holdover after the expiration or earlier termination of the Term
and Landlord shall desire to regain possession of the Leased Premises promptly
at said expiration or earlier termination of the Term, then Landlord, at its
sole option, and not in lieu of any other remedies available to Landlord
hereunder or at law or in equity, may forthwith re-enter and take possession of
the Leased Premises without process, or by any legal process in force, and
TENANT HEREBY EXPRESSLY WAIVES ANY AND ALL NOTICES TO CURE OR VACATE OR TO QUIT
THE LEASED PREMISES PROVIDED BY CURRENT OR FUTURE LAW (except for those notices
specifically outlined in this Lease or not waiveable by law). Nothing in this
paragraph shall be construed as giving Tenant the right to holdover beyond
expiration or earlier termination of the Term, except for any month for which
holdover rent, calculated in accordance with this provision, was paid in advance
by Tenant and accepted by Landlord.


3.            RENT


Basic Rent
(a)    Tenant shall without demand, notice, deduction or right of offset pay to
Landlord for every year during the Term the Basic Rent set forth in the BLI
Rider.  Payments of Basic Rent shall be made in the equal monthly installments
set forth in the BLI Rider, each in advance on the first day of each month
during the Term, commencing on the Commencement Date.
 
Initial
Landlord
Tenant

 
- 6 -

--------------------------------------------------------------------------------

Additional
Rent
(b)    Tenant shall without demand, notice, deduction or right of offset, except
as expressly provided herein, pay to Landlord, as additional rent, for every
year during the Term the amounts required to be paid by Tenant to Landlord
pursuant to the provisions of Schedules “C” and “D” attached hereto.  For
purposes of this Lease, “Additional Rent” shall mean those amounts required to
be paid by Tenant to Landlord pursuant to the provisions of Schedules “C” and
“D” and any other sums (except for Basic Rent) required to be paid by Tenant to
Landlord pursuant to the terms of this Lease.


Payment -
Additional Rent
(c)    Additional Rent shall be paid and adjusted with reference to a fiscal
period of twelve (12) calendar months (“Fiscal Period”), which shall be a
calendar year unless Landlord shall from time to time have selected a Fiscal
Period which is not a calendar year by written notice to Tenant. Payments of
Additional Rent shall be made in equal monthly installments, each in advance on
the first day of each month during the Term, commencing on the Commencement
Date.  Landlord shall advise Tenant in writing of Landlord’s estimate of the
Additional Rent to be payable by Tenant during each Fiscal Period (or portion
thereof, as the case may be, if applicable at the commencement or end of the
Term or because of a change in Fiscal Period) during the Term. Such estimate
shall in every case be a reasonable estimate and, if requested by Tenant, shall
be accompanied by reasonable particulars of the manner in which it was
calculated. The Additional Rent payable by Tenant for each Fiscal Period shall
be based on Landlord’s estimate as aforesaid and paid in equal monthly
installments in advance at the same time as payment of Basic Rent is due
hereunder. From time to time, Landlord may re-estimate, on a reasonable basis,
the amount of Additional Rent for any Fiscal Period (or portion thereof), in
which case Landlord shall advise Tenant in writing of such re-estimate and fix
new equal monthly installments for the remaining balance of such Fiscal Period
(or portion thereof). After the end of each such Fiscal Period (or portion
thereof), Landlord shall provide Tenant with a statement of the actual
Additional Rent payable in respect of such Fiscal Period (or portion thereof)
and a calculation of the amounts by which the Additional Rent payable by Tenant
exceeds or is less than (as the case may be) the aggregate installments paid by
Tenant on account of Additional Rent for such Fiscal Period (or portion
thereof).  Within thirty (30) days after the submission of such statement either
Tenant shall pay to Landlord any amount by which the amount found payable by
Tenant with respect to such Fiscal Period (or portion thereof) exceeds the
aggregate of the monthly payments made by Tenant on account thereof during such
Fiscal Period (or portion thereof), or Landlord shall pay to Tenant any amount
by which the amount found payable as aforesaid is less than the aggregate of
such monthly payments.  Where the calculation of Additional Rent for a period
cannot be determined until after the termination or expiration of this Lease,
the obligation of Tenant to pay Additional Rent for the period prior to
termination or expiration of this Lease shall survive said termination or
expiration and Additional Rent for such period shall be payable by Tenant upon
demand by Landlord.


Rent
(d)    For purposes of this Lease, “Rent” means all amounts required to be paid
by Tenant pursuant to this Lease including without limitation Basic Rent and
Additional Rent. Rent shall be payable in lawful money of the United States of
America to Landlord (or such other party designated by Landlord from time to
time) as and when due under this Lease at the Rent Payment Address set forth in
the BLI Rider (or such other address as Landlord may designate from time to
time).  Simultaneously with the payment of each installment of Rent hereunder,
Tenant shall pay to Landlord any and all sales, use, occupancy or similar taxes
payable by virtue of any of such payments.  If required by Landlord, Tenant
shall pay its Rent obligations to Landlord by wire transfer pursuant to
instructions set forth in a written notice given by Landlord.  No payment by
Tenant or acceptance by Landlord of an amount less than the Rent herein
stipulated shall be deemed a waiver of any other Rent due. No partial payment or
endorsement on any check or any letter accompanying such payment of Rent shall
be deemed an accord and satisfaction, but Landlord may accept such payment
without prejudice to Landlord’s right to collect the balance of any Rent due
under the terms of this Lease or any late charge or interest assessed against
Tenant hereunder.  The obligations of Tenant to pay Rent to Landlord and the
obligations of Landlord under this Lease are independent obligations.  If the
Term commences or expires on any day other than the first or the last day of a
calendar month, Rent for such fraction of a month shall be apportioned and
adjusted based on the number of days in said month.  If the Commencement Date
does not occur on the first day of a calendar month, then Rent for the first
partial month shall be payable on the Commencement Date.  Notwithstanding
anything herein to the contrary, payment of Basic Rent and Additional Rent for
the first full calendar month of the Term shall be paid by Tenant to Landlord
simultaneously with the execution and delivery of this Lease by Tenant to
Landlord.
 
Initial
Landlord
Tenant

 
- 7 -

--------------------------------------------------------------------------------

Late Rent
(e) Other remedies for non payment of Rent notwithstanding, if any monthly
installment of Basic Rent or Additional Rent is not received by Landlord on or
before the date due, or if any payment due to Landlord by Tenant which does not
have a scheduled due date is not received by Landlord on or before the tenth
(10th) day following the date Tenant was invoiced, then a late charge equal to
ten percent (10%) of such past due amount shall be immediately due and payable
hereunder, and interest shall accrue on all delinquent amounts from the date
past due until paid at the lower of a rate of one and one-half (1.5%) percent
per month (annual percentage rate = 18%), or the highest rate permitted by
applicable law (the “Default Rate”).  Notwithstanding the foregoing, Tenant
shall not be required to pay any late charge or interest on the first late
payment of Rent in any consecutive twelve (12) month period, provided Tenant
cures such failure to pay within five (5) days after receipt of written notice
from Landlord of such failure.


Limitations
(f)    The information set out in statements, documents or other writings
setting out the amount of Additional Rent submitted to Tenant under or pursuant
to this Lease shall be binding on Tenant and deemed to be accepted by it and
shall not be subject to objection by Tenant for any reason unless Tenant gives
written notice (the “Dispute Notice”) to Landlord within sixty (60) days of
Landlord’s submission of such statement, document, or writing identifying the
statement, document, or writing in dispute and setting out in reasonable detail
the reason why such statement, document or writing is in error or otherwise
should not be binding on Tenant.  If Tenant disputes the amount of the
Additional Rent as aforesaid, and if such dispute is not resolved within thirty
(30) days after Tenant delivers the Dispute Notice to Landlord, then Landlord
shall cause an audited statement of Additional Rent to be prepared by an
independent nationally recognized firm of certified public accountants.  Tenant
shall pay to Landlord the full amount of Additional Rent demanded by Landlord as
a condition precedent to Tenant’s filing of a Dispute Notice and Landlord’s
willingness to cause an audited statement of Additional Rent to be prepared by
the accountants.  The audited statement of Additional Rent as prepared by such
accountants shall be final and binding upon the parties hereto, and within
fifteen (15) days after delivery of such statement of Additional Rent to the
parties by such accountants, Landlord and Tenant shall readjust Additional Rent
as contemplated by Section 3(c) above.  The cost of preparation of such audited
statement shall be paid by Tenant to Landlord within fifteen (15) days after
demand by Landlord, however, Tenant shall not be responsible to pay such costs
if the amount of Additional Rent payable by Tenant as set forth in such audited
statement is at least five percent (5%) less than the amount of Additional Rent
demanded by Landlord in accordance with the statement delivered to Tenant
pursuant to Section 3(c) above.  Any dispute shall be limited to the most recent
Additional Rent billing.  There shall be no dispute permitted for any Additional
Rent billing beyond the-then current billing.


Abated Rent
(g)  Provided that Tenant is not in default under any term, condition or
obligation of the Lease beyond any applicable notice and cure period at the time
of the abatement provided below, Tenant’s monthly installment of Basic Rent
shall be abated for the first nine (9) full months (as such period may be
increased pursuant to Section 2(b) of this Lease) of the Term of this Lease (the
“Abatement Period”), in the amount of Twenty-four Thousand, One Hundred
Sixty-six and 92/100 Dollars ($24,166.92) per month, for a total abatement of
Two Hundred Seventeen Thousand, Five Hundred Two and 28/100 Dollars
($217,502.28) (the “Abated Rent”).  This provision shall not be construed to
abate any other sums that may fall due under the terms of this Lease during the
Abatement Period, other than the monthly installments of Basic Rent stated
above.  The Abated Rent, together with interest thereon calculated at the rate
of twelve percent (12%) simple interest per annum (the “Interest Rate”), shall
be amortized over the Term of the Lease.  So long as Tenant does not default in
its monetary obligations under this Lease, and fail to cure such default within
the applicable period of cure, if any, provided under this Lease, then upon
Landlord’s receipt of the final monthly installment of Rent due during the Term,
Tenant shall have no liability to Landlord for the repayment of any portion of
the Abated Rent or the interest thereon that was amortized over the Term. In the
event that Tenant shall default in any of its monetary obligations under this
Lease, and Tenant shall fail to cure such defaults within the applicable notice
and cure periods, if any, specified in this Lease, then in addition to all of
Landlord’s other remedies available under the Lease, Tenant shall also become
immediately liable to Landlord for the unamortized portion of the Abated Rent
existing as of the date of such uncured monetary default, and interest shall
accrue thereon at the Default Rate until such sum is paid in full.


4.            SECURITY DEPOSIT
Security
Deposit
Simultaneously with Tenant’s execution and delivery to Landlord of this Lease,
Tenant shall pay to Landlord the sum of Forty- eight Thousand, Three Hundred
Thirty-three and 84/100 Dollars ($48,333.84) as a deposit (the “Security
Deposit”) to Landlord to stand as security for the payment by Tenant of any and
all present and future debts and liabilities of Tenant to Landlord and for the
performance by Tenant of all of its obligations arising under or in connection
with this Lease (the “Debts, Liabilities and Obligations”).  Landlord shall not
be required to keep the Security Deposit separate from its general funds, and no
interest shall accrue on such monies.  In the event of Landlord disposing of its
interest in this Lease, Landlord shall credit the Security Deposit to its
successor and thereupon shall have no liability to Tenant to repay the Security
Deposit to Tenant. Subject to the foregoing and to Tenant not being in default
under this Lease, Landlord shall repay the Security Deposit to Tenant without
interest at the end of the Term or sooner termination of this Lease provided
that all Debts, Liabilities and Obligations of Tenant to Landlord are paid and
performed in full, failing which Landlord may on notice to Tenant elect to
retain the Security Deposit and to apply it in reduction of the Debts,
Liabilities and Obligations and Tenant shall remain fully liable to Landlord for
payment and performance of the remaining Debts, Liabilities and Obligations.  If
an Event of Default shall occur, or if Tenant fails to maintain the Leased
Premises in the condition required by this Lease, Landlord shall have the right,
without prejudice to any other remedy of Landlord, to apply all or any portion
of the Security Deposit toward the cure of such Event of Default or to remedy
the condition of the Leased Premises.  If Landlord so applies the Security
Deposit or any portion thereof before the expiration or earlier termination of
this Lease, Tenant shall deposit with Landlord, upon demand, the amount
necessary to restore the Security Deposit to its original amount.
 
Initial
Landlord
Tenant

 
- 8 -

--------------------------------------------------------------------------------

In the event that the Term of this Lease is extended, whether by Tenant’s
exercise of the Option to Renew or otherwise, and at the time of the
commencement of the term of such extension no Event of Default exists under this
Lease; no Event of Default has occurred under this Lease during the prior twelve
(12) month period; and no portion of the Security Deposit has been applied by
Landlord at any time during the Term in order to cure an Event of Default or to
remedy any condition of the Leased Premises, then the amount of the Security
Deposit then being held by Landlord shall be reduced by Twenty-four Thousand,
One Hundred Sixty-six and 92/100 Dollars ($24,166.92) and such amount shall
constitute a credit to be applied by Landlord upon the commencement of the term
of such extension to the Rent as it accrues during such term of extension until
such credit is exhausted. The remainder of the Security Deposit, in the amount
of Twenty-four Thousand, One Hundred Sixty-six and 92/100 Dollars ($24,166.92),
shall continue to be held by Landlord as the Security Deposit hereunder through
the expiration of the Lease Term, as the same may thereafter be further extended
from time to time.
 
5.            GENERAL COVENANTS


Landlord’s
Covenants
(a)    Landlord covenants with Tenant:



(i) upon payment by Tenant of the Rents herein provided, and upon the observance
and performance of all the covenants, terms and conditions on Tenant’s part to
be observed and performed hereunder, Tenant shall peaceably and quietly hold and
enjoy the Leased Premises for the Term without hindrance by Landlord or any
other person or persons lawfully claiming by, through or under Landlord,
subject, however, to the terms and conditions of this Lease and all matters of
public record;




(ii) to observe and perform all the covenants and obligations of Landlord
herein; and




  (iii) to maintain the Common Areas and Facilities in compliance with all
applicable laws, including the Americans With Disabilities Act and all
governmental regulations related to the same as the same may become effective,
applicable and interpreted from time to time (“ADA”) at Landlord’s initial
expense, the cost of which may be included in Operating Costs to the extent
permitted under Schedule D.



Tenant’s
Covenants
(b)    Tenant covenants with Landlord:


(i)    to pay Rent as and when due; and


(ii)    to observe and perform all the covenants and obligations of Tenant
herein.


6.            USE AND OCCUPANCY


Tenant covenants with Landlord:
Use
(a)    not to use the Leased Premises for any purpose other than for general
administrative office, and other related uses consistent with the use of general
office premises located in the Building and in other Class A office buildings
(the “Permitted Use”), which may include the installation and use of a file
server room containing computer and other telecommunications equipment that is
consistent with file server rooms, computer and other telecommunications
equipment commonly located and used in other premises leased for general office
use in the Building and in other Class A office buildings, and for no other use
or purpose whatsoever, and Tenant shall ensure that such use shall be consistent
with the character of the Property and compatible with the other uses of the
Property;
 
Initial
Landlord
Tenant

 
- 9 -

--------------------------------------------------------------------------------

Waste
(b)    not to commit, or permit persons under its control to commit, any waste,
injury or damage to the Leased Premises including the Leasehold Improvements (as
defined in Schedule “F”) and any trade fixtures therein;
Nuisance, etc.
(c)    not to cause or permit persons under its control to cause anything upon
or in respect of the Leased Premises any nuisance or menace to Landlord, other
tenants of the Property or occupants of adjoining and/or neighboring lands and
premises. Without limiting the foregoing, neither Tenant nor persons under its
control shall: keep in, on or around the Leased Premises any animals, birds or
other pets other than legally authorized assistance animals; or permit
vibration, noise, odors, fumes, dust or vapors to be experienced outside of the
Leased Premises; or engage in indecent or pornographic matters.  Tenant shall
conduct its business and control its employees and invitees so as not to create
any nuisance or unreasonably interfere with other tenants or users of the
Property or with Landlord in its management of the Property.
 
Overloading
of Floors
(d)    not to bring upon the Leased Premises or any part thereof, any machinery,
equipment, article or thing that by reason of its weight, size, or use might, in
the opinion of Landlord, acting reasonably, damage the Leased Premises or the
Building or overload the floors of the Leased Premises, and that if any damage
is caused to the Leased Premises or the Building by any machinery, equipment,
article or thing or by overloading, or by any act, neglect or misuse on the part
of Tenant, or any of its servants, agents, employees, contractors, invitees or
by any person having business with Tenant, Tenant shall, at Landlord’s option,
either repair the damage or reimburse Landlord for the cost of repairing the
damage and remove such machinery, equipment, article or thing or cause the floor
to be re-enforced in a manner acceptable to Landlord at Tenant’s cost and
expense;
 
Overloading
of Facilities
(e)    not to install or use any equipment which would exceed or overload the
capacity of the utility facilities servicing the Leased Premises or the
Building, and Tenant agrees that if any equipment installed or used by Tenant
shall require additional utility facilities, then the installation of such
additional utility facilities, if available, shall be subject to Landlord’s
prior written approval (which approval may be withheld in Landlord’s sole and
absolute discretion), and if approved by Landlord shall be installed at Tenant’s
sole cost and expense in accordance with plans and specifications approved by
Landlord;
 
Population Density
(f)  The population density within the Leased Premises as a whole shall at no
time exceed one person for every 150 rentable square feet in the Leased
Premises.  Tenant shall not use any substantial portion of the Leased Premises
for a “call center”, any other telemarketing use, or any credit processing use.
 
Plumbing
Facilities
(g)    not to use the plumbing facilities (if any) in the Leased Premises or in
the Common Areas and Facilities of the Property for any other purpose than that
for which they are designed, and no sweepings, rubbish, rags or other unsuitable
material of any kind shall be thrown therein; and the expense of any breakage,
stoppage or damage resulting from a violation of this provision shall be borne
by Tenant, payable to Landlord on demand;
 


Refuse
(h)    not to use any outside garbage or other containers or allow any ashes,
refuse, garbage or other loose or objectionable material to accumulate in or
about the Leased Premises or the Property, and will at all times keep the Leased
Premises in a clean and tidy condition;
 


Compliance
with Law
(i)    to comply at its own expense with all governmental laws, regulations and
requirements from time to time, including the ADA, that pertain to (i) the
Leased Premises or the occupation and use thereof, (ii) the condition of the
Leasehold Improvements, trade fixtures, furniture and equipment installed by or
on behalf of Tenant therein and (iii) the making by Tenant of any repairs,
replacements, alterations, additions, changes or improvements therein. Tenant’s
obligation to comply with the foregoing shall exclude structural alterations or
replacements to the Building shell unless such alterations or repairs are
necessitated by Tenant’s particular use of the Leased Premises including without
limitation alterations made by or on behalf of Tenant. Landlord shall perform
all structural alterations or replacements to the Building shell as required by
governmental laws, regulations and requirements except for any such alterations
or replacements for which Tenant is responsible pursuant to the immediately
preceding sentence;
 
Initial
Landlord
Tenant

 


- 10 -

--------------------------------------------------------------------------------

Environmental
Compliance
(j)  To comply with requirements imposed on Tenant pursuant to Schedule “E1”
attached to this Lease;


Rules and
Regulations
(k)    to observe and perform, and to use commercially reasonable efforts to
cause its employees, agents, contractors, invitees and others over whom Tenant
can reasonably be expected to exercise control to observe and perform, the Rules
and Regulations contained in Schedule “E” hereto, and such further and other
reasonable rules and regulations and amendments and additions thereto as may
hereafter be made by Landlord and notified in writing to Tenant, except that no
change or addition may be made that is inconsistent with this Lease unless as
may be required by governmental regulation or unless Tenant consents thereto. 
The imposition of such Rules and Regulations shall not create or imply any
obligation of Landlord to enforce them or create any liability of Landlord for
their non-enforcement or otherwise. Notwithstanding the foregoing, Landlord
agrees that it will not discriminate against Tenant in the enforcement of such
Rules and Regulations;
 
Insurance Risks
(l)    not to do, omit or permit to be done or omitted to be done upon the  
Property anything  which would cause to be increased Landlord’s cost of
insurance or the costs  of insurance of another  tenant of the Property against
perils as to which Landlord or such other tenant has insured or which shall
cause any policy of insurance on the Property to be subject to cancellation; and
 
Signs

(m)  not to erect or install any exterior or interior window or door signs or
advertising media or window or door lettering, or any signs, placards or
advertising on the exterior of the Leased Premises or within the Leased Premises
that can be viewed from outside of the Leased Premises without the prior written
consent of Landlord (which may be withheld by Landlord is its sole and absolute
discretion).  Any sign(s) or other matter which Tenant may install in or about
the Leased Premises with the approval of Landlord shall be maintained in good
condition and in compliance with applicable laws, and shall be removed at the
expiration or earlier termination of the Term, and Tenant shall restore the area
where the sign or other matter was mounted to its original condition prior to
such installation.


Alterations
(n)  to perform or install any alterations or improvements to the Leased
Premises in compliance with the terms of this Lease and Schedule “F” and
Schedule “F-1” attached hereto and incorporated herein by this reference.


7.            ASSIGNMENT AND SUB-LETTING


No Assignment and
Subletting
(a)    Tenant covenants that it will not assign this Lease or sublet all or any
part of the Leased Premises or mortgage or encumber its interest in this Lease
or the Leased Premises or any part thereof, or suffer or permit the occupation
of all or any part thereof by others (each of which is a “Transfer”) in whole or
in part without the prior written consent of Landlord, which consent Landlord
covenants not to withhold unreasonably (i) as to any assignee, subtenant or
occupant (each of which is a “Transferee”) who is in a satisfactory financial
condition, agrees to use the Leased Premises for the Permitted Use and is
otherwise satisfactory to Landlord, and (ii) as to any portion of the Leased
Premises which, in Landlord’s sole judgment, is a proper and rational division
of the Leased Premises, subject to Landlord’s right of termination arising under
Section 7(b) below.  Notwithstanding anything herein to the contrary, Landlord
may withhold its consent in its sole and absolute discretion to:  (A) a proposed
sublessee or assignee which intends to operate in the Leased Premises:  (1) a
school or classroom facility use; (2) a training institute; or (3) a doctor’s
office or medical facility; (B) an entity which can defend a lawsuit on the
basis of sovereign immunity; or (C) any governmental or quasi-governmental
entity.  The foregoing prohibition against a Transfer shall be construed to
include a prohibition against any Transfer by operation of law.


Notwithstanding anything to the contrary contained herein and provided Tenant
gives Landlord fifteen (15) days prior written notice, Tenant shall be entitled
to assign this Lease or sublet the Leased Premises to any of the following
entities (each of which is a “Controlled Tenant”): (i) resulting from the merger
of the originally named Tenant with, or acquisition (including all or
substantially all of the assets) by or of, another company, provided such
Controlled Tenant shall have a tangible net worth not less than the tangible net
worth of Tenant as of the date of this Lease; or (ii) any company that is and
remains throughout the Term an affiliate of Tenant.  As used in the immediately
preceding sentence, an “affiliate” is a company that controls Tenant, is
controlled by Tenant or which is controlled by a company that likewise controls
Tenant.  In connection with any such assignment, Tenant shall cause the
Controlled Tenant to execute and deliver to Landlord an agreement whereby the
Controlled Tenant agrees to assume all of the obligations of Tenant under this
Lease and to be bound by all the covenants and agreements in this Lease which
Tenant has agreed to keep, observe or perform, and whereby the Controlled Tenant
agrees that the provisions of this paragraph shall be binding upon it as if it
were the original Tenant hereunder.  Together with its required notice to
Landlord regarding the proposed transfer to a Controlled Tenant, Tenant shall
provide Landlord with supporting documentation confirming to Landlord’s
reasonable satisfaction that the transferee is, in fact, a Controlled Tenant. 
Notwithstanding the foregoing, in no event shall Tenant be released from
liability for the obligations under this Lease upon a transfer to a Controlled
Tenant.
 
Initial
Landlord
Tenant

 
- 11 -

--------------------------------------------------------------------------------

Assignment or
Subletting
Procedures
(b)    Tenant shall not effect a Transfer (other than a Transfer to a Controlled
Tenant) unless it shall have first requested and obtained the written consent of
Landlord thereto. Any request for consent to a Transfer shall be in writing and
accompanied by a copy of the offer certified by Tenant to be true and complete,
and Tenant shall furnish to Landlord all information available to Tenant and
requested by Landlord as to the responsibility, financial standing and business
of the proposed Transferee.  Notwithstanding anything herein to the contrary,
within twenty (20) days after the receipt by Landlord of such request for
consent and of all information which Landlord shall have requested hereunder,
Landlord shall have the right, but not the obligation, to terminate this Lease
upon delivering written notice to Tenant, if the request from Tenant is to
Transfer this Lease or the whole of the Leased Premises, or if the request from
Tenant is to Transfer a part of the Leased Premises only, then Landlord can
terminate this Lease with respect to such part, in each case as of a termination
date to be stipulated in said written notice of termination, which termination
date shall be not less than sixty (60) days or more than ninety (90) days
following the giving of such notice.  If Landlord elects to send such
termination notice, Tenant shall surrender the whole or part, as the case may
be, of the Leased Premises in accordance with the terms of this Lease by the
date set forth in such notice of termination, and Basic Rent and Additional Rent
shall be apportioned and paid as of the later of the termination date or the
date of surrender and, if only a part of the Leased Premises is to be
surrendered, then Basic Rent and Additional Rent shall after the later of the
termination date or date of surrender abate proportionately.  If Landlord
consents to a request for Transfer, Tenant shall effect the Transfer only upon
the terms set out in the offer submitted to and approved by Landlord and not
otherwise.  Any consent shall be given without prejudice to Landlord’s rights
under this Lease and shall be limited to the particular Transfer in respect of
which it was given and shall not be deemed to be an authorization for or consent
to any further or other Transfers. Landlord’s right to recapture the Leased
Premises as set forth in this Paragraph shall be inapplicable to a Transfer to a
Controlled Tenant.


Excess Transfer
Rent
(c)    In the event Landlord consents to any Transfer, Tenant shall pay to
Landlord, as and when amounts are due or paid by the Transferee to Tenant, all
Excess Transfer Rent.  For purposes hereof, “Excess Transfer Rent” shall be
determined by subtracting from all gross revenue received by Tenant from the
Transferee and attributable to the Transfer:



(i) the Rent paid by Tenant to Landlord during the term of the Transfer; and




(ii) any reasonable and customary out of pocket transaction costs incurred by
Tenant in connection with such Transfer including attorneys’ fees, brokerage
commissions, cash inducements and alteration costs (which transaction costs
shall be amortized on a straight line basis over the term of the Transfer).



Tenant agrees to promptly furnish such information with regard to the Excess
Transfer Rent as Landlord may request from time to time.


Assumption of
Obligations
(d)    No Transfer shall be effective unless the Transferee shall execute an
agreement on Landlord’s form, assuming all the obligations of Tenant hereunder,
and shall have paid to Landlord a processing fee of $500.00 together with
Landlord’s reasonable out-of-pocket expenses in connection with legal and other
consultants.
 
Initial
Landlord
Tenant

 
- 12 -

--------------------------------------------------------------------------------

Tenant’s Continuing
Obligations
(e)    Notwithstanding anything in this Lease to the contrary, Tenant agrees
that any consent to a Transfer shall not thereby release Tenant of its
obligations hereunder, and Tenant shall remain primarily liable hereunder for
the obligations of Tenant until the expiration or earlier termination of the
Term.


Change of
Control
(f)      If Tenant at any time is a corporation, partnership or limited
liability company, it is acknowledged and agreed that the transfer or issuance
of any capital stock of the corporation, partnership interests of the
partnership or membership interests of the limited liability company, sufficient
to transfer effective voting control of the entity in question to other than the
shareholder(s), stockholder(s), partners or members having effective voting
control of said entity immediately prior to such transfer or issuance, shall be
deemed for all purposes of this Section 7 to be a Transfer and accordingly, a
violation of this Section 7 respecting assignment of this Lease unless the prior
written consent of Landlord is first obtained, and Landlord shall have all of
the  same rights in respect thereof as though any such transfer or issuing of
shares, partnership interest or membership interest or proposed transferring or
issuing of shares, partnership interest or membership interest were a Transfer. 
Landlord shall have access at all times to the books and records of Tenant, and
Tenant shall make the same available to Landlord or its representatives upon
request, for inspection and copying at all times in order for Landlord to
ascertain whether or not there has at any time during the Term been a transfer
or issuing of shares, partnership interest or membership interest sufficient to
constitute a change in the effective voting control of Tenant.  This Section 7
(f) shall not apply to Tenant if and for so long as Tenant is a corporation
whose shares are listed and traded on any recognized stock exchange in the
United States.


(g)    Notwithstanding anything in this Lease to the contrary, Tenant shall not
be permitted without the written consent of Landlord to effect a Transfer to any
tenant currently occupying space in the Property or any prospective tenant that
Landlord is then negotiating with or had negotiated with within six (6) months
of Tenant’s request for consent to a Transfer.


8.            REPAIR & DAMAGE
Landlord’s
Repairs to
Property

(a) (i)       Landlord covenants with Tenant:

 

(A) to keep in a good and  reasonable state of repair and decoration the Common
Areas and Facilities, the Building (excluding the Leased Premises and premises
of other tenants) and the exterior portions of the Building (including
foundations, walls and roof) and other structures from time to time forming a
part of the Property and affecting its general appearance; and

 

(B) to repair, so far as reasonably feasible, and as expeditiously as reasonably
feasible, defects in Building standard demising walls within the Leased
Premises, structural elements of the Leased Premises and standard mechanical
(including HVAC), electrical, plumbing and fire/life safety systems serving the
Building generally (if and to the extent that such defects are sufficient to
impair Tenant’s use of the Leased Premises while using them in a manner
consistent with this Lease).  Landlord shall in no event be required to make
repairs or replacements to Leasehold Improvements within the Leased Premises
made by Tenant, or by Landlord on behalf of Tenant or a prior tenant, or to make
repairs to wear and tear within the Leased Premises.  Landlord shall exert
commercially reasonable efforts to commence and complete any repairs to the
Leased Premises that Landlord is required to make hereunder within thirty (30)
days after Landlord’s receipt of written notice from Tenant of the need for such
repairs.

 

(ii) Landlord shall not be liable for any failure to make any such repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after written notice of the need of such repairs or maintenance is given to
Landlord by Tenant.  If any of the foregoing maintenance or repair is
necessitated due to the acts or omissions of Tenant or any employee, agent,
contractor or invitee of Tenant, Tenant shall pay the costs of such repairs or
maintenance to Landlord within thirty (30) days after receipt of an invoice,
together with an administrative charge in an amount equal to fifteen percent
(15%) of the cost thereof.  Landlord shall not be liable to Tenant for any
interruption of Tenant’s business or inconvenience caused due to any work
performed in the Leased Premises pursuant to Landlord’s rights and obligations
under this Lease.




(iii) The cost of any repairs or replacements made by Landlord hereunder shall
be included in Operating Costs, subject to the terms and limitations set forth
on Schedule “D” attached hereto.

 
Initial
Landlord
Tenant

 
- 13 -

--------------------------------------------------------------------------------

Tenant’s
Repairs to
Leased Premises
(b)    Tenant shall, at its sole cost and expense and at all times throughout
the Term (except insofar as the obligation to repair rests upon Landlord
pursuant to the provisions of Section 8(a)(i) above), keep and maintain in good
order, repair and first class condition (including making replacements, as
necessary) the whole of the Leased Premises and every part thereof (including
without limitation all Leasehold Improvements, systems and facilities located
therein), reasonable wear and tear excepted.  Additionally, Tenant shall, at its
sole cost and expense and at all times throughout the Term, keep and maintain in
good order, repair and first class condition (including making replacements, as
necessary) any utility, mechanical and other equipment and/or installations
located outside the Leased Premises that are solely for the benefit of Tenant’s
use of the Leased Premises.


Entry by
Landlord
(c)     Landlord and its agents shall be entitled at all reasonable times during
the Term to enter the Leased Premises to inspect the condition thereof upon
giving reasonable prior verbal notice (however no notice shall be required in
case of emergency). Where an inspection reveals that repairs or replacements are
necessary and such repairs or replacements are the obligation of Tenant
hereunder, Landlord shall give Tenant written notice thereof, and promptly
thereafter Tenant will proceed to make all necessary repairs or replacements in
a good and workmanlike manner and to the reasonable satisfaction of Landlord, so
as to complete same within the reasonable time-frame provided for in the notice
from Landlord.  The failure by Landlord to give notice shall not relieve Tenant
from any of its obligations to repair or replace in accordance with the
provisions hereof. If Tenant refuses or neglects to repair promptly and to the
reasonable satisfaction of Landlord as required pursuant to this Section 8(c),
Landlord may, but shall not be obligated to, make such repairs or replacements
without liability to Tenant for any loss or damage which may occur to Tenant’s
property or to Tenant’s business by reason thereof and upon completion, Tenant
shall pay upon demand Landlord’s cost for making any such repairs or
replacements plus an administrative charge in an amount equal to fifteen percent
(15%) of the cost thereof.  Tenant agrees that the making of any repairs or
replacements by Landlord pursuant to this subsection 8(c) is not a re-entry or a
breach of any covenant for quiet enjoyment contained in this Lease. Except in
case of emergency, Landlord agrees to make commercially reasonable efforts to
perform such repairs in the Leased Premises in a manner that will prevent
unreasonable interference with Tenant’s business; provided, however, this shall
not be construed to require Landlord to perform repairs during Tenant’s
non-business hours or on weekends.


Notice by
Tenant
(d)    Tenant shall, when it becomes aware of same, notify Landlord of any
damage to, or deficiency or defect in any part of the Leased Premises or other
portion of the Property, and any equipment or utility systems, or any
installation located therein, notwithstanding the fact that Landlord may have no
obligation with respect to same.


Damage and
Destruction
(e)    It is agreed between Landlord and Tenant that:



(i) in the event of damage to the Property or to any part thereof, if in the
reasonable opinion of Landlord the damage is such that the Leased Premises or
any substantial part thereof is rendered not reasonably capable of use and
occupancy by Tenant for the purposes of its business for any period of time in
excess of ten (10) consecutive days, then




(A) unless the damage was caused by the fault or negligence of Tenant or its
employees, agents, contractors, invitees or others under its control, from the
date of occurrence of the damage until Landlord has completed the repairs
required of Landlord hereunder, the Rent payable pursuant to this Lease shall
abate from time to time in proportion to the part or parts of the Leased
Premises damaged and not reasonably capable of use and occupancy and which in
fact are not used by Tenant, and




(B) unless this Lease is terminated as hereinafter provided, Landlord and/or
Tenant as the case may be (according to the nature of the damage and their
respective obligations to repair as provided in Sections 8(a) and 8(b) above)
shall repair such damage with all reasonable diligence;

 
Initial
Landlord
Tenant

 
- 14 -

--------------------------------------------------------------------------------




(ii) if the damage is such that the Leased Premises are rendered untenantable,
in whole or in part, and if, in the opinion of Landlord, the damage cannot be
repaired with reasonable diligence within one hundred eighty (180) days from the
occurrence of the damage, or if the damage is not covered by Landlord’s property
insurance, or if Landlord’s lender requires that applicable insurance proceeds
be applied to its loan rather than being used for reconstruction, or if said
damage or destruction occurs within the last twelve (12) months of the Term,
then in any of the foregoing events Landlord may, within thirty (30) days after
the date of the damage, terminate this Lease by notice to Tenant.  Upon Landlord
giving such notice, this Lease shall be terminated as of the date of the damage,
Tenant shall vacate and surrender the Leased Premises as otherwise required by
this Lease on expiration of the Term and the Rent and all other payments for
which Tenant is liable under the terms of this Lease shall be apportioned and
paid in full to the date of the damage;




  (iii) Landlord shall not be required to use plans and specifications and
working drawings used in the original construction of the Building and nothing
in this subsection requires Landlord to rebuild the Building in the condition
and state that existed before the damage, but the Building, as rebuilt, will
have reasonably similar facilities and services to those in the Building prior
to the damage;




  (iv) if premises whether of Tenant or other tenants of the Property comprising
in the aggregate half or more of the total number of square feet of rentable
office area in the Property or half or more of the total number of square feet
of rentable office area in the Building (as determined by Landlord) or portions
of the Property which affect access or services essential thereto, are
substantially damaged or destroyed by any cause and if in the reasonable opinion
of Landlord the damage cannot reasonably be repaired within one hundred eighty
(180) days from the happening of the damage, or if the damage is not covered by
Landlord’s property insurance, or if Landlord’s lender requires that applicable
insurance proceeds be applied to its loan rather than being used for
reconstruction, or if said damage or destruction occurs within the last twelve
(12) months of the Term, then in any of the foregoing events Landlord may, by
written notice to Tenant given within thirty (30) days after the occurrence of
such damage or destruction, terminate this Lease, in which event neither
Landlord nor Tenant shall be required to make any repairs hereunder, and Tenant
shall instead deliver possession of the Leased Premises to Landlord with
reasonable diligence but in any event within sixty (60) days after delivery of
such notice of termination if the damage or destruction is to the Leased
Premises and Tenant is not, following such damage or destruction, then using any
substantial portion of the Leased Premises, or within one hundred twenty (120)
days after delivery of such notice of termination if the damage or destruction
is to the Common Areas and Facilities or other portions of the Building
exclusive of the Leased Premises and Tenant, following such damage or
destruction, continues to use any substantial portion of the Leased Premises,
and Rent shall be apportioned and paid to the date upon which Tenant surrenders
possession of the Leased Premises to Landlord (but subject to any abatement to
which Tenant may be entitled under Section 7(e)(i)(A) above); and

 

(v) Notwithstanding anything herein to the contrary, in the event Landlord does
not complete its required restoration of the Leased Premises within three
hundred sixty-five (365) days after receiving insurance proceeds to be used for
such restoration, Tenant shall be entitled to terminate this Lease by giving
Landlord written notice of intent to terminate within ten (10) days after
expiration of such 365 day period. However, if at any time Landlord believes it
will be unable to complete restoration within such 365 day period, it shall be
entitled to notify Tenant in writing of Landlord’s estimated time frame for
completion of restoration and if Tenant fails to cancel this Lease by notice of
cancellation given to Landlord within 10 days following Landlord’s written
notice, such 365 day period shall automatically be extended to the last day of
Landlord’s estimated time frame.



9.            INSURANCE AND LIABILITY


Landlord’s
Insurance
(a)    Landlord shall take out and keep in force during the Term insurance with
respect to the Property (excluding Leasehold Improvements in the Leased Premises
and anything required to be insured by Tenant hereunder).  The insurance to be
maintained by Landlord shall be in respect of perils and in amounts and on terms
and conditions which from time to time are insurable at a reasonable premium and
which are normally insured by reasonable prudent owners of properties similar to
the Property, all as from time to time determined at reasonable intervals by
insurance advisors selected by Landlord, and whose opinion shall be conclusive. 
Unless and until the insurance advisors shall state that any such perils are not
customarily insured against by owners of properties similar to the Property, the
perils to be insured against by Landlord shall include, without limitation,
public liability, boilers and machinery, fire and extended perils and may
include at the option of Landlord losses suffered by Landlord in its capacity as
Landlord through business interruption.
 
Initial
Landlord
Tenant

 
- 15 -

--------------------------------------------------------------------------------

Tenant’s
Insurance
(b)    Tenant shall, at its sole cost and expense, take out and keep in force
during the Term:



(i) commercial general liability insurance on an all occurrence basis with
respect to the business carried on, in or from the Leased Premises and Tenant’s
use and occupancy of the Leased Premises and of any other part of the Property,
with coverage for any one occurrence or claim of not less than Five Million
Dollars ($5,000,000) or such other amount as Landlord may reasonably require
upon not less than one (1) month’s notice at any time during the Term, which
insurance shall include Landlord (as well as any mortgagee of Landlord and any
other party reasonably designated by Landlord) as an additional insured and
shall contain a cross liability clause protecting Landlord in respect of claims
by Tenant as if Landlord were separately insured;

 

(ii) “Causes of Loss – Special Form” property insurance covering the Leasehold
Improvements, trade fixtures, furniture, equipment and personal property in the
Leased Premises for not less than eighty percent (80%) of the full replacement
cost thereof, and which insurance shall include Landlord as a loss payee as its
interest may appear;

 

(iii) Workers’ compensation and employer’s liability insurance affording
statutory coverage and containing statutory limits with the employer’s liability
portion thereof to have minimum limits of $1,000,000.00;

 

(iv) business interruption insurance in an amount that will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils insured against
under Sections 9(b)(i) and (ii) above and other perils commonly insured against
by prudent business owners, or attributable to prevention of access to the
Leased Premises for a period of at least eighteen (18) months; and

 

(v) insurance against such other perils and in such amounts as Landlord may from
time to time reasonably require upon not less than ninety (90) days’ written
notice, such requirement to be made on the basis that the required insurance is
customary at the time for prudent tenants of properties similar to the Property.

 
All insurance required to be maintained by Tenant shall be on terms and with
insurers reasonably satisfactory to Landlord, but in any event such insurance
shall be maintained with insurance companies with a rating and financial size of
not less than A-, X in the most current available “Best’s Insurance Reports”,
and licensed to do business in the State in which the Property is located.  Each
such policy of Tenant shall: (A) be written as a primary policy which does not
contribute to and is not in excess of coverage which Landlord may carry, (B)
contain a cross liability clause, and (C) contain an undertaking by the insurer
that no material change adverse to Landlord or Tenant will be made, and the
policy will not lapse or be cancelled, except after not less than thirty (30)
days’ prior written notice to Landlord of the intended change, lapse or
cancellation.  Tenant shall furnish to Landlord, annually and if and whenever
requested by Landlord, certificates (ACORD 28 only) or other evidences
acceptable to Landlord as to the insurance from time to time effected by Tenant
and its renewal or continuation in force, together with evidence as to the
method of determination of full replacement cost of the Leasehold Improvements,
trade fixtures, furniture, equipment and personal property in the Leased
Premises, and if Landlord reasonably concludes that the full replacement cost
has been underestimated, Tenant shall arrange for any necessary increase in
coverage required under this Section 9(b).  If Tenant shall fail to take out,
renew and keep in force the insurance required hereunder, or if the evidence of
insurance submitted to Landlord is unacceptable to Landlord (or no such evidence
of insurance is submitted within two (2) days after request therefor by
Landlord), then Landlord may give written notice to Tenant requiring compliance
with this Section 9(b) and specifying the respects in which Tenant is not then
in compliance with this Section 9(b).  If Tenant does not within two (2) days
provide appropriate evidence of compliance with this Section 9(b), Landlord may
(but shall not be obligated to) obtain some or all of the additional coverage or
other insurance which Tenant shall have failed to obtain, without prejudice to
any other rights of Landlord under this Lease or otherwise, and Tenant shall pay
to Landlord upon demand all premiums and other reasonable expenses incurred by
Landlord to obtain such additional coverage or insurance.
 
Initial
Landlord
Tenant

 
- 16 -

--------------------------------------------------------------------------------

Limitation of
Landlord’s
Liability
(c)    Tenant agrees that Landlord shall not be liable for any bodily injury to
or death of any person, or loss or damage to any property belonging to, Tenant
or its employees, agents, contractors, invitees, licensees or any other person
in, on or about the Property unless resulting from the gross negligence or
willful misconduct of Landlord, its employees, agents or contractors.  In no
event shall Landlord be liable for any damage, including direct, indirect,
special or consequential damage, which is caused by steam, water, rain or snow
or other thing which may leak into, issue or flow from any part of the Property
or from the pipes or plumbing works, including the sprinkler system (if any)
therein or from any other place or for any damage caused by or attributable to
the condition or arrangement of any electric or other wiring or of sprinkler
heads (if any) or for any such damage caused by anything done or omitted by
Tenant or any other tenant or user of the Property (or any of their employees,
agents, contractors, customers or invitees).
 
Indemnity of
Landlord
(d)    Except with respect to claims waived under Section 9(e), Tenant agrees to
indemnify and save harmless Landlord from and against:
 

(i) all claims for bodily injury or death, property damage or other loss or
damage arising from within the Leased Premises or the conduct of any work or any
act or omission of Tenant or any Transferee, agent, employee, contractor,
invitee or licensee of Tenant, and in respect of all costs (including, without
limitation, attorneys’ fees and disbursements, through all appeals), expenses
and liabilities incurred by Landlord in connection with or arising out of all
such claims including without limitation the expenses of any action or
proceeding pertaining thereto; and

 

(ii) any loss, cost (including, without limitation, attorneys’ fees and
disbursements, through all appeals), expense or damage suffered by Landlord
arising from any breach by Tenant of any of its covenants and obligations under
this Lease.

 
The indemnity obligations of Tenant hereunder shall survive expiration or
termination of the Term.
 
Indemnity of
Tenant
(e)   Except with respect to claims waived under Section 9(f) and except to the
extent caused by the gross negligence or willful misconduct of Tenant, its
agents or employees, Landlord agrees to indemnify and save harmless Tenant from
and against:
 

(i) all claims for bodily injury or death, property damage or other loss or
damage arising from the gross negligence or willful misconduct Landlord, its
agents, employees, or contractors, including all costs, expenses and liabilities
incurred by Tenant in connection with or arising out of all such claims,
including the expenses of any action or proceeding pertaining thereto; and

 

(ii) any loss, cost, (including, without limitation, attorneys' fees and
disbursements, through all appeals), expense or damage suffered by the Tenant
arising from any breach by the Landlord of any of its covenants and obligations
under this Lease.

 
The indemnity obligations of Landlord hereunder shall survive expiration or
termination of the Term.
 
Waiver of
Subrogation
(f)    Anything in this Lease to the contrary notwithstanding, Landlord and
Tenant each, on behalf of themselves and their respective heirs, successors,
legal representatives, assigns and insurers, hereby (i) waives any and all
rights of recovery, claims, actions or causes of action against the other and
their respective officers, directors, partners, shareholders, agents, servants,
employees, guests, licensees or invitees for any property loss or damage that
may occur to the Leased Premises or other portion of the Project, or any
improvements thereto, or any personal property of such party therein, by reason
of fire, the elements, or any other cause which is of the type insurable under
“Causes of Loss – Special Form” property insurance, irrespective of whether
Landlord or Tenant actually maintains such insurance and regardless of cause or
origin, including negligence of the other party hereto or its respective
officers, directors, partners, shareholders, agents, servants, employees,
guests, licensees or invitees, and (ii) covenants that no insurer under any
property insurance maintained by Landlord or Tenant shall hold any right of
subrogation against such other party.  If the respective insurer of Landlord and
Tenant does not permit such a waiver without an appropriate endorsement to such
party’s insurance policy, then Landlord and Tenant each shall notify its insurer
of the waiver set forth herein and secure from such insurer an appropriate
endorsement to its respective insurance policy with respect to such waiver.
 
Initial
Landlord
Tenant

 
- 17 -

--------------------------------------------------------------------------------

10.            EVENTS OF DEFAULT AND REMEDIES


Events of
Default
(a)    The occurrence of any of the following events shall be deemed an “Event
of Default”:
 

(i) Tenant shall have failed to pay any installment of Rent or any other amount
payable hereunder when due, and such failure shall continue for a period of more
than ten (10) days after written notice thereof is sent to Tenant by Landlord;
provided, however, if Tenant fails to pay any installment of Rent or any other
amount payable hereunder when due twice in any twenty-four (24) month period,
then any subsequent failure by Tenant within the next twenty-four (24) months to
pay any installment of Rent or any other amount payable hereunder when due shall
be deemed an Event of Default for purposes of this Lease and Tenant shall not be
entitled to any notice or cure period;

 

(ii) Tenant shall breach any of the terms or provisions of this Lease or fail to
perform or abide by any of its covenants or obligations under this Lease (other
than a default referenced in Sections 10(a)(i), 10(a)(iii), 10(a)(iv), 10(a)(v),
10(a)(vi) and 10(a)(vii) herein), and such breach or failure is not cured by
Tenant within thirty (30) days after Landlord sends Tenant written notice of
same; provided, however, that if such breach or failure is of such a nature that
it cannot through the exercise of diligent and reasonable efforts be cured
within said thirty (30) days, then Tenant shall not be in default in such
instance if Tenant promptly commences its cure within said thirty (30) day
period and thereafter diligently pursues the cure to completion, except in no
event shall Tenant be given more than forty-five (45) days after such initial
notice in which to cure such breach or failure;

 

(iii) if any policy of insurance upon the Property or any part thereof from time
to time effected by Landlord shall be canceled or is about to be canceled by the
insurer by reason of the use or occupancy of the Leased Premises by Tenant or
any assignee, sub-tenant or licensee of Tenant or anyone permitted by Tenant to
be upon the Leased Premises and Tenant after receipt of notice in writing from
Landlord shall have failed to take such immediate steps in respect of such use
or occupation as shall enable Landlord to reinstate or avoid cancellation (as
the case may be) of such policy of insurance;

 

(iv) the Leased Premises shall, without the prior written consent of Landlord,
be used by any person or entity other than Tenant, a Controlled Tenant, or a
permitted Transferee or for any purpose other than the Permitted Use or by any
person or entity whose occupancy is prohibited by this Lease;

 

(v) the Leased Premises shall be vacated or abandoned, or remain unoccupied
without the prior written consent of Landlord for fifteen (15) consecutive days
or more while capable of being occupied;

 

(vi) the balance of the Term of this Lease or any of the goods and chattels of
Tenant located in the Leased Premises, shall at any time be seized in execution
or attachment; or

 

(vii) Tenant, Guarantor or any other person occupying the Leased Premises or any
part thereof shall make any assignment for the benefit of creditors or become
bankrupt or insolvent or take the benefit of any statute for bankrupt or
insolvent debtors or, if a corporation, shall take any steps or suffer any order
to be made for its winding-up or other termination of its corporate existence;
or a trustee, receiver or receiver-manager or agent or other like person shall
be appointed over any of the assets of Tenant, Guarantor or any other person
occupying the Leased Premises or any part thereof.

 
Landlord’s Remedies
(b)  After the occurrence of an Event of Default, Landlord shall have the
following rights and remedies, all of which are cumulative and not alternative
and none of which are to the exclusion of any other or additional right and
remedy available to Landlord at law, in equity, by statute or otherwise:
 

(i) to remedy or attempt to remedy any default of Tenant, and in so doing to
make any payments due or alleged to be due by Tenant to third parties and to
enter upon the Leased Premises to do any work or other things therein, and in
such event all reasonable expenses of Landlord in remedying or attempting to
remedy such default (including all reasonable attorney fees and costs and
Landlord’s reasonable administrative charge therefore) shall be payable by
Tenant to Landlord on demand;

 

(ii) to terminate this Lease immediately by leaving upon the Leased Premises or
by affixing to an entrance door to the Leased Premises notice terminating this
Lease and to immediately thereafter cease to furnish any services hereunder and
enter into and upon the Leased Premises or any part thereof in the name of the
whole and the same to have again, re-possess and enjoy as of its former estate,
anything in this Lease contained to the contrary notwithstanding.  TENANT HEREBY
EXPRESSLY WAIVES ANY AND ALL NOTICES (other than those notices specifically
outlined in this Lease) TO CURE OR VACATE OR TO QUIT THE LEASED PREMISES
PROVIDED BY CURRENT OR FUTURE LAW;

 
Initial
Landlord
Tenant

- 18 -

--------------------------------------------------------------------------------

(iii) to terminate Tenant’s occupancy of the Leased Premises without terminating
this Lease, in which event, Tenant shall remain liable for the Rent and all
other obligations accruing over the balance of the Term, even after eviction of
Tenant from the Leased Premises, and thereafter enter the Leased Premises as
agent of Tenant and as such agent  to re-let them and to receive the rent
therefor and as the agent of Tenant to take possession of any furniture or other
property thereon and  upon  giving ten (10) days’  written  notice to Tenant to
store the same at the expense and risk of Tenant or to sell or otherwise dispose
of the same at public or private sale without further notice and to apply the
proceeds thereof and any rent derived from re-letting the Leased Premises first
to the costs incurred by Landlord in accomplishing any such re-letting
(including, without limitation, brokerage commissions, attorney fees,
inducements and any costs incurred to bring the Leased Premises into
satisfactory condition for the subsequent tenant) and sale, and thereafter upon
account of the Rent due and to become due under this Lease and Tenant shall be
liable to Landlord for the deficiency if any (however, Tenant shall not be
entitled to any excess rent received by Landlord from such re-letting);

 

(iv) to recover from Tenant the unamortized portion of the Disbursed Allowance
(defined in Schedule F-1, and amortized as provided in Schedule F-1), and the
unamortized portions of any other costs, such as leasing commissions, incurred
by Landlord in connection with this transaction, existing as of the date of the
uncured Event of Default; provided, however, that if Landlord elects to exercise
its rights under Paragraph 10(c) of this Lease to accelerate the Rent due from
Tenant for the balance of the Term, in accordance with the terms of such
paragraph, and Landlord obtains a judgment for, or is paid by Tenant, the entire
amount of such accelerated sum, then such judgment for or payment of such
accelerated sum shall preclude a separate recovery by Landlord under the
foregoing terms of this paragraph of the unamortized portion of the Disbursed
Allowance and such other costs; and

 

(v) to invoke any remedy allowed at law or in equity, including the right of
injunction, and the provision in this Lease of any particular remedy shall not
preclude Landlord from any other remedy at law or in equity.  TENANT HEREBY
EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION OR TO ANY NOTICE TO QUIT
GRANTED BY OR UNDER ANY PRESENT OR FUTURE LAWS IN THE EVENT OF THIS LEASE BEING
TERMINATED AND/OR LANDLORD OBTAINING POSSESSION OF THE LEASED PREMISES PURSUANT
TO THE PROVISIONS OF THIS SECTION.

 
Payment of
Rent, etc. on
Termination
(c)    Upon  the  giving by Landlord of a  notice in  writing  terminating this 
Lease  under  Section 10(b)(ii) above,  this Lease  and the Term shall
terminate, Tenant shall remain liable for and shall pay on demand by Landlord
(i) the full amount of all Rent which would have accrued until the date on which
this Lease would have expired had such termination not occurred, and any and all
damages and expenses incurred by Landlord in re-entering and repossessing the
Leased Premises or in making good any default of Tenant, in making any
alterations to the Leased Premises, and any and all expenses which Landlord may
incur in order to relet the Leased Premises to a new tenant, less (ii) the net
proceeds of any re-letting of the Leased Premises which has occurred at the time
of the aforesaid demand by Landlord to Tenant.  Tenant agrees to pay to Landlord
the difference between items (i) and (ii) above for the period through and
including the date on which this Lease would have expired if it had not been
terminated.  Landlord shall be entitled to any excess with no credit to Tenant. 
Landlord may, in its sole discretion, make demand on Tenant as aforesaid on any
one or more occasions, and any suit brought by Landlord to enforce collection of
such difference for any one month shall not prejudice Landlord’s right to
enforce the collection of any difference for any subsequent month or months.  In
addition to the foregoing, and without regard to whether this Lease has been
terminated, Tenant shall pay to Landlord all costs incurred by Landlord,
including reasonable attorneys’ fees, with respect to any lawsuit or action
instituted or taken by Landlord to enforce the provisions of this Lease. 
Tenant’s liability shall survive the institution of summary proceedings and the
issuance of any warrant hereunder.
 
Initial
Landlord
Tenant

 
- 19 -

--------------------------------------------------------------------------------

If Landlord determines that it is impracticable or extremely difficult to fix
the actual damages in connection with the immediately preceding paragraph, then,
as an alternative to the remedy set forth in the immediately preceding
paragraph, Tenant will pay to Landlord on demand, and in addition to all accrued
but unpaid Rent existing as of the date of such demand, liquidated and agreed
final damages attributable to Landlord’s loss of Rent for the unexpired Term of
this Lease for Tenant’s default calculated in accordance with this paragraph. 
Liquidated damages hereunder shall be an amount equal to the present value
(discounted at a rate of six percent (6%) per annum) of the excess, if any, of
(i) all Rent payable under this Lease from the date of such demand for what
would be the then unexpired Term of this Lease in the absence of such
termination, less (ii) the then fair market rental value of the Leased Premises
(as determined by Landlord after taking into consideration a reasonable period
of time in which it would take to repair the Leased Premises, market and relet
the Leased Premises), plus (iii) the costs of recovering  the Leased Premises
(including without limitation the costs incurred to take possession of any
furniture or other property in the Leased Premises and to store the same or to
sell or otherwise dispose of the same at public or private sale) and restoring
Leased Premises to the condition required of Tenant hereunder, and all other
expenses incurred by Landlord due to Tenant’s default (including without
limitation reasonable attorney fees and costs), plus (iv) interest  on all such
sums at the highest rate permitted by law; all of which sums shall be
immediately due and payable by Tenant to Landlord.  If any law shall limit the
amount agreed upon, Landlord shall be entitled to the maximum amount allowable
under such law.  Nothing herein shall be construed to affect or prejudice
Landlord’s right to prove, and claim in full, unpaid rent accrued prior to
termination of this Lease.  Upon termination of this Lease and the Term, Tenant
shall immediately deliver up possession of the Leased Premises to Landlord, and
if Tenant fails to do so, then Landlord may immediately re-enter and take
possession of the Leased Premises.
 
(d)  Notwithstanding anything to the contrary contained in this Lease, only if
and for so long as Landlord elects to terminate Tenant’s possession of the
Leased Premises but not this Lease, Landlord shall, to the extent required by
law, use commercially reasonable efforts to mitigate its damages after an Event
of Default by Tenant. Landlord’s obligation to mitigate is subject to the
following:
 

(i) Landlord shall have no obligation to solicit or entertain negotiations with
any other prospective tenants for the Leased Premises until Landlord obtains
full and complete possession of the Leased Premises including, without
limitation, the final and unappealable legal right to re-let the Leased Premises
free of any claim of Tenant;

 

(ii) Landlord shall not be obligated to offer the Leased Premises to any
prospective tenant when other Leased Premises in the Building suitable for that
prospective tenant’s use are currently available, or will be available within
the next six months;

 

(iii) Landlord shall not be obligated to lease the Leased Premises to a
substitute tenant for a rental less than the current fair market rental then
prevailing for similar space in comparable buildings in the same market area as
the Building;

 

(iv) Landlord shall not be obligated to enter into a new lease under terms and
conditions that are unacceptable to Landlord under Landlord’s then current
leasing policies for comparable space in the Building;

 

(v) Landlord shall not be obligated to enter into a lease with any proposed
substitute tenant that does not have, in Landlord’s reasonable opinion,
sufficient financial resources or operating experience to operate the Leased
Premises in a first-class manner; and

 

(vi) Landlord shall not be required to expend any amount of money to alter,
remodel, or otherwise make the Leased Premises suitable for use by a substitute
tenant unless Tenant pays any such sum to Landlord in advance of Landlord’s
execution of a lease with such substitute tenant (which payment shall not be in
lieu of any damages or other sums to which Landlord may be entitled to as a
result of Tenant’s default under this Lease).



11.            ADDITIONAL PROVISIONS


Common Areas
(a)    Tenant acknowledges and agrees that the Common Areas and Facilities of
the Property shall at all times be subject to the exclusive management and
control of Landlord.  Without limiting the generality of the foregoing, Tenant
specifically acknowledges and agrees that Landlord may change from time to time
the dimensions and location of the Common Areas and Facilities, as well as the
dimensions, identities, locations and types of any buildings, signs or other
improvements in the Property, and Landlord may temporarily close or restrict the
use of all or any part of the Common Areas and Facilities of the Property in an
emergency, or for security or crowd control purposes, to facilitate tenants
moving in or out of the Building, or for the purpose of making repairs,
alterations or renovations.  Landlord agrees not to permanently alter such
Common Areas and Facilities in any manner which would deny reasonable access to
the Leased Premises. In the event of any such temporary closure or restriction
of use or if changes are made to such Common Areas and Facilities by Landlord,
Landlord shall not be subject to any liability nor shall Tenant be entitled to
any compensation or any diminution or abatement of Rent and such closures,
restriction and changes shall not be deemed to be a constructive or actual
eviction or a breach of Landlord’s covenant for quiet enjoyment.
 
Initial
Landlord
Tenant

 
- 20 -

--------------------------------------------------------------------------------

Subordination
(b)    This Lease and all rights of Tenant hereunder are subject and subordinate
to all underlying leases, to all easements and recorded restrictions, covenants,
and agreements pertaining to the Property or any part thereof, and to all deeds
of trust, mortgages, and other security instruments and all instruments
supplemental thereto which may now or hereafter affect the Property or any part
thereof and to all renewals, modifications, consolidations, replacements and
extensions thereof, and Tenant agrees that it will, whenever requested, attorn
to such lessor or the holder of the interest under such security instruments as
a tenant upon all the terms of this Lease. Tenant agrees to execute promptly
whenever requested by Landlord or by the holder of any such lease or security
instruments an instrument of subordination or attornment, as the case may be, as
may be required of it.


Certificates
(c)    Within fifteen (15) days after written request by Landlord, Tenant shall
execute and deliver to Landlord (and if required by Landlord, to any purchaser,
lessor or mortgagee (including any trustee), or other person designated by
Landlord) the following:
 

(i) an acknowledgement in writing as to the then status of this Lease, including
as to whether it is in full force and effect, is modified or unmodified,
confirming the Basic Rent and Additional Rent payable hereunder and the state of
the accounts between Landlord and Tenant, Tenant is in compliance with its
obligations under the Lease, the existence or non-existence of defaults, and any
other matters pertaining to this Lease as to which Landlord shall request an
acknowledgement; and

 

(ii) such financial information concerning Tenant and Tenant’s business
operations as may be reasonably requested by Landlord, any prospective purchaser
of the Property (or portion thereof including the Leased Premises) or any lessor
or mortgagee; provided, however, that so long as current financial information
of Tenant (or Guarantor, so long as the Guaranty is then in full force and
effect) is included in a public filing at the time such financial information is
requested, such financial information shall be limited to the information
contained in such public filing.



Any financial information and any acknowledgement delivered pursuant to this
Section 11(c) may be relied upon by Landlord, any prospective purchaser of the
Property (or portion thereof including the Leased Premises) and any lessor or
mortgagee; provided that this agreement does not and is not intended to confer
any rights or remedies upon any person other than the parties to this
Agreement.  If Tenant shall fail to deliver the acknowledgement required by this
paragraph within fifteen (15) days after Landlord has requested such
acknowledgement, then in addition to any other rights and remedies available to
Landlord under this Lease, Tenant shall be deemed to have certified that this
Lease is in full force and effect, it is in compliance with its obligations
under this Lease and that Landlord is not in default under this Lease.


Inspection of
and Access to
the Leased
Premises
(d)    Landlord or its agents shall, upon prior notice, have the right to enter
the Leased Premises at all times (i) to examine the same, (ii) to show them to
prospective purchasers, lessees or mortgagees, (iii) to provide janitorial and
window cleaning services and to otherwise perform its obligations under this
Lease, (iv) to have access to utilities and services (including all ducts and
access panels (if any), which Tenant agrees not to obstruct) and, (v) without
any obligation upon Landlord to do so, to make such repairs, alterations,
improvements or additions to the Leased Premises (or to other portions of the
Building which require access to the Leased Premises in order to accomplish) as
Landlord may deem necessary or desirable.  Landlord shall be allowed to take all
material into and upon the Leased Premises which may be required therefore. 
Landlord shall make reasonable efforts not to inconvenience Tenant in exercising
its rights under this Section 11(d), but Landlord shall not be liable for any
interference with Tenant’s business or occupancy of the Leased Premises
resulting from Landlord’s exercise of any such rights, nor shall any such
interference:  (v) be deemed a violation of Landlord’s covenant of quiet
enjoyment; (w) entitle Tenant to any compensation, abatement or reduction of
Rent; (x) affect, impair, reduce, or excuse the performance of Tenant’s other
covenants and agreements under this Lease; (y) constitute an actual or
constructive eviction of Tenant, in whole or in part; or (z) entitle Tenant to
terminate this Lease.  If Tenant shall not be personally present to open and
permit an entry into the Leased Premises at any time when for any reason entry
therein shall be necessary or permissible, Landlord or its agents may enter the
same by a master key or may forcibly enter the same, without rendering Landlord
or such agents liable therefor, and without in any manner affecting the
obligations and covenants of the Lease.  Nothing herein contained, however,
shall be deemed or construed to impose upon Landlord any obligation,
responsibility or liability whatsoever for the care, maintenance or repair of
the Leased Premises or any part thereof, except as otherwise herein specifically
provided.  Notwithstanding the foregoing to the contrary, in the event Tenant is
prevented from reasonably operating its business from the Leased Premises due to
any material interference arising out of Landlord's gross negligence or willful
misconduct while exercising its rights hereunder, and such interference
continues for two (2) consecutive business days or more, then Rent and any other
charges payable by Tenant pursuant to this Lease shall equitably abate after
expiration of such two (2) business day period and for each day thereafter
during which Tenant is unable to reasonably conduct its business in the Leased
Premises due to such interference by Landlord.
 
Initial
Landlord
Tenant

 
- 21 -

--------------------------------------------------------------------------------

Delay
(e)     Except as herein otherwise expressly provided, if and whenever and to
the extent that either Landlord or Tenant shall be prevented, delayed or
restricted in the performance of any obligation hereunder in respect of the
supply or provision of any service or utility, the making of any repair, the
doing of any work or any other thing by reason of any of the following (“Force
Majeure”):
 

(i) strikes or work stoppages;

 

(ii) being unable to obtain any material, service, utility or labor required to
perform such obligation;

 

(iii) riots, insurrection, war, acts of God, fire or other casualty;

 

(iv) any statute, law or regulation of, or inability to obtain any permission
from any government authority having lawful jurisdiction preventing, delaying or
restricting such performance;

 

(v) inability to obtain any necessary governmental permits (including building
permit) for construction of Landlord’s Work (only for purposes of this Section
11(e), “Landlord’s Work” means any work that Landlord is required to perform
pursuant to Schedule “F”) within 30 days after application for any reason other
than Landlord having filed an incomplete application for any of such permits or
having filed plans for Landlord’s Work that do not comply with applicable laws;

 

(vi) changes required in the scope of Landlord’s Work by any governmental
authority having jurisdiction thereof; or

 

(vii) other unavoidable occurrence,

 
then the time for performance of such obligation shall be extended for the
period in which such circumstances operate to prevent, delay or restrict the
performance thereof, and the other party to this Lease shall not be entitled to
compensation for any inconvenience or nuisance caused thereby.  The provisions
of this Section 11(e) shall not operate to excuse Tenant from the prompt payment
of Rent and shall not operate to extend the Term.  Delays or failures to perform
resulting from lack of funds shall not be deemed an unavoidable occurrence.  If
Landlord shall be prevented, delayed or restricted in the fulfillment of any
such obligation hereunder by reason of any of the circumstances set out in
Section 11(e)(iv), above, and to fulfill such obligation could not, in the
reasonable opinion of Landlord, be completed without substantial additions to or
renovations of the Property, Landlord may on sixty (60) days’ written notice to
Tenant terminate this Lease.
Waiver
(f)      If either Landlord or Tenant shall overlook, excuse, condone or suffer
any default, breach, non-observance, improper compliance or non-compliance by
the other of any obligation hereunder, this shall not operate as a waiver of
such obligation in respect of any continuing or subsequent default, breach, or
non-observance, and no such waiver shall be implied but shall only be effective
if expressed in writing.  The subsequent acceptance of Rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of such Rent.




Public Taking
(g)    Landlord and Tenant shall cooperate, each with the other, in respect of
any Public Taking of the Leased Premises or any part thereof so that Tenant may
receive the maximum award to which it is entitled in law for relocation costs
and business interruption and so that Landlord may receive the maximum award for
all other compensation arising from or relating to such Public Taking (including
all compensation for the value of Tenant’s leasehold interest subject to the
Public Taking) which shall be the property of Landlord, and Tenant’s  rights to
such compensation are hereby assigned to Landlord. If the whole or any part of
the Leased Premises is Publicly Taken, as between the parties hereto, their
respective rights and obligations under this Lease shall continue until the day
on which the Public Taking authority takes possession thereof. If the whole or
any part of the Property is Publicly Taken, Landlord shall have the option, to
be exercised by written notice to Tenant, to terminate this Lease and such
termination shall be effective on the day the Public Taking authority takes
possession of the whole or the portion of the Property Publicly Taken.  Rent and
all other payments shall be adjusted as of the date of such termination and
Tenant shall, on the date of such Public Taking, vacate the Leased Premises and
surrender the same to Landlord, with Landlord having the right to re-enter and
re-possess the Leased Premises discharged of this Lease and to remove all
persons therefrom. In this Section, the words “Public Taking” shall include
expropriation and condemnation and shall include a sale by Landlord to an
authority with powers of expropriation, condemnation or taking, in lieu of or
under threat of expropriation or taking and “Publicly Taken” shall have a
corresponding meaning.
 
Initial
Landlord
Tenant

 
- 22 -

--------------------------------------------------------------------------------

Recording
of Lease
(h)    Tenant agrees with Landlord not to record this Lease or any memorandum
thereof in any recording office and not to register notice of this Lease in any
form without the prior written consent of Landlord.  If such consent is
provided, such notice of Lease or memorandum shall be in such form as Landlord
shall have approved and Tenant shall pay Landlord’s reasonable fee for same and
all applicable transfer or recording taxes or charges.  Tenant shall remove and
discharge at Tenant’s expense recordation or registration of such notice or
memorandum at the expiration or earlier termination of the Term, and in the
event of Tenant’s failure to so remove or discharge such notice or memorandum
after ten (10) days’ written notice by Landlord to Tenant, Landlord may in the
name and on behalf of Tenant execute a release or discharge of such a notice or
memorandum in order to remove and discharge such notice or memorandum, and for
the purpose thereof, Tenant hereby irrevocably constitutes and appoints any
officer of Landlord the true and lawful attorney of Tenant.


Time of the
Essence
(i)       Time shall be of the essence of this Lease and of every part hereof.


Lease Entire
Agreement
(j)      Tenant acknowledges that there are no covenants representations,
warranties, agreements or conditions express or implied, collateral or otherwise
forming part of or in any way affecting or relating to this Lease save as
expressly set out in the BLI Rider, this Lease and Schedules attached hereto and
that the BLI Rider, this Lease and such Schedules constitute the entire
agreement between Landlord and Tenant and may not be modified except as herein
explicitly provided or except by agreement in writing executed by Landlord and
Tenant.


Notices
(k)     Any notice, document or writing required or contemplated by any
provision of this Lease shall be given in writing and if to Landlord, either
delivered personally to an officer of Landlord or sent United States Postal
Service certified mail, return receipt requested, postage prepaid, or by Federal
Express or similar nationally recognized overnight courier regularly providing
proof of delivery, addressed to Landlord at Landlord’s Address set forth in the
BLI Rider, and if to Tenant, either delivered personally to Tenant (or to an
officer of Tenant, if a corporation) or sent United States Postal Service
certified mail, return receipt requested, postage prepaid, or by Federal Express
or similar nationally recognized overnight courier regularly providing proof of
delivery, addressed to Tenant at Tenant’s Address set forth in the BLI Rider.
Copies of notices to each party shall be sent to persons identified in the BLI
Rider as being entitled to receive copies of notices. Every such notice,
document or writing shall be deemed to have been given when delivered
personally, or if mailed as aforesaid, upon the earlier of receipt or the third
(3rd) day after being mailed.  Landlord may from time to time by notice in
writing to Tenant designate another address as the address to which notices are
to be mailed to it, or specify with greater particularity the address and
persons to which such notices are to be mailed and may require that copies of
notices be sent to an agent designated by it.  Tenant may, if an address of
Tenant is shown in the BLI Rider (other than the Leased Premises), from time to
time by notice in writing to Landlord, designate another address as the address
to which notices are to be mailed to it, or specify with greater particularity
the address and persons to which such notices are to be mailed.


Interpretation
(l)    In this Lease, “herein”, “hereof”, “hereby”, “hereunder”, “hereto”,
“hereinafter” and similar expressions refer to this Lease and not to any
particular section, clause or other portion thereof, unless there is something
in the subject matter or context inconsistent therewith; and the parties agree
that all of the provisions of this Lease are to be construed as covenants and
agreements as though words importing such covenants and agreements were used in
each separate section hereof, and that should any provision or provisions of
this Lease be illegal or not enforceable it or they shall be considered separate
and severable from this Lease and its remaining provisions shall remain in force
and be binding upon the parties hereto as though the said provision or
provisions had never been included, and further that the captions appearing for
the provisions of this Lease have been inserted as a matter of convenience and
for reference only and in no way define, limit or enlarge the scope or meaning
of this Lease or of any provision hereof.  Nothing contained in this Lease shall
be deemed or construed by the parties hereto, nor by any third party, as
creating the relationship of principal and agent or of partnership or of joint
venture between the parties hereto, it being understood and agreed that neither
the method of computation of Rent, nor any other provision contained herein, nor
any acts of the parties herein, shall be deemed to create any relationship
between the parties hereto other than the relationship of landlord and tenant. 
Wherever herein the singular number is used, the same shall include the plural,
and the masculine gender shall include the feminine and neuter genders. In the
event any language is deleted from this Lease, said language shall be deemed to
have never appeared and no other implication shall be drawn therefrom. The word
“person” includes a natural person, a partnership, a corporation, a limited
liability company, an association and any other form of business association or
entity.  Both parties having participated fully and equally in the negotiation
and preparation of this Lease; therefore, this Lease shall not be more strictly
construed, nor any ambiguities in this Lease resolved, against either Landlord
or Tenant.  Each covenant, agreement, obligation, term, condition or other
provision contained in this Lease shall be deemed and construed as a separate
and independent covenant of the party bound by, undertaking or making the same,
not dependent on any other provision of this Lease unless otherwise expressly
provided.  All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
 
Initial
Landlord
Tenant

 
- 23 -

--------------------------------------------------------------------------------

Extent of
Lease
Obligations
(m)    Subject to Section 7 hereof, this Lease and everything herein contained
shall inure to the benefit of and be binding upon the respective permitted
heirs, executors, administrators, successors, assigns and other legal
representatives, as the case may be, of each and every of the parties hereto,
and every reference herein to any party hereto shall include the permitted
heirs, executors, administrators, successors, assigns and other legal
representatives of such party.  The word “Tenant” shall be deemed to include the
word “lessee” and shall mean each and every person or party mentioned as a
tenant herein, be the same one or more, and if there shall be more than one
Tenant, any notice required or permitted by the terms of this Lease may be given
by or to any one thereof, and shall have the same force and effect as if given
by or to all thereof. Any reference to “Tenant” shall include, where the context
allows, the servants, employees, agents, contractors and invitees of Tenant and
all others over whom Tenant exercises control or for whom Tenant is in law
responsible.  If two or more persons or entities shall sign this Lease as
Tenant, the liability of each such person or entity to pay the Rent and perform
all other obligations hereunder shall be deemed to be joint and several.  In
like manner, if Tenant shall be a partnership or other legal entity, the
partners or members of which are, by virtue of any applicable law, rule, or
regulation, subject to personal liability, the liability of each such partner or
member under this Lease shall be joint and several and each such partner or
member shall be fully obligated hereunder and bound hereby as if each such
partner or member had personally signed this Lease.


Use and
Occupancy
Prior to Term
(n)     If Tenant shall for any reason use or occupy the Leased Premises (or any
portion thereof) in any way prior to the Commencement Date without there being
an existing lease between Landlord and Tenant under which Tenant has occupied
the Leased Premises, then the terms and conditions of this Lease shall apply
during such prior use or occupancy Tenant, with the exception that no Rent shall
be due hereunder until the Commencement Date.


Limitation on
Landlord
Liability
(o)     Notwithstanding any other provision of this Lease, it is expressly
understood and agreed that the total liability of Landlord arising out of or in
connection with this Lease, the relationship of Landlord and Tenant hereunder
and/or Tenant’s use of the Leased Premises, shall be limited to the estate of
Landlord in the Property.  No other property or asset of Landlord or any partner
or owner of Landlord shall be subject to levy, execution, or other enforcement
proceedings or other judicial process for the satisfaction of any judgment or
any other right or remedy of Tenant arising out of or in connection with this
Lease, the relationship of Landlord and Tenant hereunder and/or Tenant’s use of
the Leased Premises.  The term “Landlord” in this Lease includes Landlord
executing this Lease as well as its successors and assigns, each of which shall
have the same rights, remedies, powers, authorities and privileges as it would
have had it originally signed this Lease as Landlord.  Landlord and any such
successor and assign, whether or not named in this Lease, shall have no
liability under this Lease after it ceases to hold title to the Property. 
Tenant shall look solely to Landlord’s successor in interest for the performance
of the covenants and obligations of Landlord hereunder which accrue subsequent
to any transfer of Landlord’s interest in the Property.
 
Initial
Landlord
Tenant

 
- 24 -

--------------------------------------------------------------------------------

Choice of Law
(p)     This Lease shall be governed by the laws of the State or (in case of the
District of Columbia) local jurisdiction in which the Leased Premises are
located.  Any litigation between Landlord and Tenant concerning this Lease shall
be initiated in the county or local jurisdiction in which the Leased Premises
are located.


Brokers
(q)     Each party represents and warrants that it has not dealt with any agent
or broker in connection with this transaction except for the agents or brokers
specifically set forth in the BLI Rider with respect to each Landlord and
Tenant.  If either party’s representation and warranty proves to be untrue, such
party will indemnify the other party against all resulting liabilities, costs,
expenses, claims, demands and causes of action, including reasonable attorneys’
fees and costs through all appellate actions and proceedings, if any.  The
foregoing will survive the end of the Term.


Mold
(r)    It is generally understood that mold spores are present essentially
everywhere and that mold can grow in most any moist location.  Emphasis is
properly placed on prevention of moisture and on good housekeeping and
ventilation practices.  Tenant acknowledges the necessity of good housekeeping,
ventilation, and moisture control (especially in kitchens, janitor’s closets,
bathrooms, break rooms and around outside walls) for mold prevention.  In
signing this Lease, Tenant has first inspected the Leased Premises and certifies
that it has not observed mold, mildew or moisture within the Leased Premises. 
Tenant agrees to immediately notify Landlord if it observes mold/mildew and/or
moisture conditions (from any source, including leaks), and allow Landlord to
evaluate and make recommendations and/or take appropriate corrective action. 
Tenant relieves Landlord from any liability for any bodily injury or damages to
property caused by or associated with moisture or the growth of or occurrence of
mold or mildew on or in the Leased Premises.  In addition, execution of this
Lease by Tenant constitutes acknowledgement by Tenant that control of moisture
and mold prevention in the Leased Premises are integral to its Lease
obligations.


Anti-Terrorism
(s)     Tenant represents and warrants that it is not acting, directly or
indirectly, for or on behalf of any person, group, entity, or nation named by
the United States Treasury Department as a Specially Designated National and
Blocked Person, or for or on behalf of any person, group, entity, or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; and that it is not engaged in this
Lease directly or indirectly on behalf of, or facilitating this Lease directly
or indirectly on behalf of, any such person, group, entity, or nation.  Tenant
agrees to defend, indemnify, and hold harmless Landlord from and against any and
all claims, damages, losses, risks, liabilities, and expenses (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representation and warranty, and acknowledges that Landlord may
treat any such breach as an Event of Default by Tenant.
 
Guaranty
(t)    This Lease has been entered into by Landlord in reliance upon Tenant’s
representation that Tenant’s obligations hereunder will be guaranteed by
Guarantor.  Contemporaneously with Tenant’s execution of this Lease, Tenant
shall have the Guaranty attached hereto as Schedule I  executed by Guarantor,
and shall deliver such executed Guaranty to Landlord contemporaneously with
Tenant’s delivery of this executed Lease to Landlord.  In the event that Tenant
shall fail to deliver such executed Guaranty to Landlord contemporaneously with
Tenant’s delivery of this executed Lease, then this Lease shall be voidable at
Landlord’s sole option upon written notice to Tenant forwarded no later than
thirty (30) days following the Commencement Date of this Lease.
 
Authorization
(u)   The person signing this Lease on behalf of Tenant hereby represents and
warrants that (i) he/she is authorized to execute this Lease on behalf of
Tenant, (ii) he/she possesses the requisite power and authority to bind Tenant
to the terms and provisions hereof, (iii) Tenant has taken all actions necessary
to authorize the execution, delivery and performance of this Lease by Tenant,
and (iv) Tenant has been duly organized and is qualified or authorized to do
business in the State in which the Leased Premises is located. 
Contemporaneously with the execution of this Lease, Tenant shall provide
Landlord with evidence that Tenant and Guarantor have each obtained a
certificate of authority to transact business in the State of Georgia. 
Furthermore, Tenant agrees to take, and to cause Guarantor to take, any and all
necessary action to keep their existence as entities in good standing throughout
the Term in the State in which Tenant and Guarantor have been organized as well
as to remain qualified to do business in the State of Georgia.
 
Initial
Landlord
Tenant

 
- 25 -

--------------------------------------------------------------------------------

Legal Fees
(v)   In the event of any litigation concerning this Lease, the prevailing party
shall be entitled to recover from the losing party costs and reasonable
attorneys fees through all appeals.


Schedules
(w)    The provisions of the following Schedules attached hereto shall form part
of this Lease as if the same were embodied herein:
 

 
Schedule “A”
-
Legal Description of Property
 
Schedule “B”
-
Location and Size of Leased Premises
 
Schedule “C”
-
Taxes Payable by Landlord and Tenant
 
Schedule “D”
-
Services and Costs
 
Schedule “E”
-
Rules and Regulations
 
Schedule “E1”
-
Environmental Covenants
 
Schedule “F”
-
Leasehold Improvements
 
Schedule “F-1”
-
Work Agreement
 
Schedule “G”
-
Memorandum of Acceptance
 
Schedule “H”
-
Option to Renew
 
Schedule “I”
-
Guaranty



[Remainder of Page Left Blank]
[Schedules and Exhibits to Follow]
 
Initial
Landlord
Tenant

 
- 26 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have signed this Lease as of the dates
below their names. In consideration of the rents, covenants and agreements
hereinafter reserved and contained, Landlord and Tenant hereby agree to all of
the terms of the BLI Rider together with this Lease (including its Schedules and
Exhibits following their signatures).  Capitalized terms used in this Lease
shall have the same meanings as defined in the BLI Rider unless otherwise
expressly provided in this Lease.


WITNESSES (Sign and Print Name):
LANDLORD:
   
Sign /s/ Stacey McCain
JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.),
Print Stacey McCain
a wholly owned subsidiary of Manulife Financial Corporation
   
Sign /s/ Alex J.F. Lynn
 
Print Alex J.F. Lynn
By: /s/ Richard J. Strom
(As to Landlord)
Name (printed): Richard J. Strom
 
Title: Managing Director, Southeast-US
 
Dated: October 29, 2014

 
WITNESSES (Sign and Print Name):
TENANT:
   
Sign /s/ Adam S. Winger
ACSH SERVICE CENTER, LLC,
Print Adam S. Winger
a Delaware limited liability company
   
Sign /s/ James A. Honn
 
Print James A. Honn
By: /s/ Richard W. Turner
(As to Tenant)
Name (printed): Richard W. Turner
 
Title: Chief Executive Officer
 
[Member or Manager]
 
Dated: October 17, 2014

 
Initial
Landlord
Tenant

 


- 27 -

--------------------------------------------------------------------------------

SCHEDULE “A”
Legal Description of Property


Parcel 1
 
ALL THAT TRACT or parcel of land lying and being in Land Lot 106 of the 17th
District of Fulton County, Georgia, and being more particularly described as
follows:
TO FIND THE TRUE POINT OF BEGINNING, commence at a point formed by the
intersection of the south right-of-way line of Fourteenth Street, if extended
(being a 60‑foot wide right-of-way) and the west right-of-way line of Peachtree
Street, if extended (being a 70‑foot wide right-of-way); run thence south
13°30’29” east, along the west right-of-way line of Peachtree Street, if
extended, a distance of 11.43 feet to a point, which point marks the TRUE POINT
OF BEGINNING; from said TRUE POINT OF BEGINNING as thus established and
continuing along the west right-of-way line of Peachtree Street run south
13°30’29” east a distance of 28.18 feet to a point; running thence south
08°24’54” east, along the west right-of-way line of Peachtree Street, a distance
of 44.50 feet to a point; thence leaving said right-of-way line and running
south 89°50’53” west a distance of 100.23 feet to a point; running thence south
89°51’03” west a distance of 10.00 feet to a point; running thence north
10°35’24” west a distance of 84.00 feet to a point located on the south
right-of-way line of Fourteenth Street; running thence north 89°51’48” east,
along the south right-of-way line of Fourteenth Street, a distance of 98.47 feet
to a point; running thence in a southeasterly direction along the right-of-way
line connecting said right-of-way line of Fourteenth Street and the west
right-of-way line of Peachtree Street along the arc of a curve to the right
(which arc has a chord distance of 17.94 feet on a chord bearing south 51°49’21”
east and having a radius of 15.00 feet) an arc distance of 19.23 feet to a
point, which point marks the TRUE POINT OF BEGINNING; said tract shown to
contain 0.2099 acre (9,142 square feet) as per Boundary Survey for The Landmarks
Group, prepared by W. L. Jorden & Co., Inc., bearing the certification of
Phillis S. Curry, Georgia Registered Land Surveyor No. 2242, dated August 31,
1987, as last revised September 3, 1987.


Parcel 2
All that tract or parcel of land lying and being in Land Lot 106 of the 17th
District of Fulton County, Georgia and being more particularly described as
follows:
TO FIND THE TRUE POINT OF BEGINNING, commence at a point formed by the
intersection of the south right of way line of 14th Street, if extended (being a
60 foot wide right of way) and the west right of way line of Peachtree Street,
if extended (being a 70 foot wide right of way); run thence south 13 degrees 30
minutes 29 seconds east, along the west right of way line of Peachtree Street,
if extended, a distance of 39.61 feet to a point; continuing along the west
right of way line of Peachtree Street run south 08 degrees 24 minutes 54 seconds
east a distance of 44.50 feet to a point, which point marks the TRUE POINT OF
BEGINNING; from said TRUE POINT OF BEGINNING as thus established and continuing
along the west right of way line of Peachtree Street run south 07 degrees 02
minutes 13 seconds east a distance of 103.49 feet to a point; thence leaving
said right of way line and running north 88 degrees 34 minutes 50 seconds west a
distance of 313.10 feet to a point located on the east right of way line of
Crescent Avenue (being a 50 foot wide right of way); run thence north 05 degrees
17 minutes 55 seconds west along the east right of way line of Crescent Avenue a
distance of 179.00 feet to a point located at the intersection of the east right
of way line of Crescent Avenue and the south right of way line of 14th Street;
run thence south 89 degrees 41 minutes 58 seconds east along the south right of
way line of 14th Street a distance of 191.19 feet to a point; thence leaving
said right of way line and running south 10 degrees 35 minutes 24 seconds east a
distance of 84.00 feet to a point; run thence north 89 degrees 51 minutes 03
seconds east a distance of 10.00 feet to a point; run thence north 89 degrees 50
minutes 53 seconds east a distance of 100.23 feet to a point located on the west
right of way line of Peachtree Street, which point marks the TRUE POINT OF
BEGINNING; said tract shown to contain 1.0749 acres as per survey entitled
“Boundary Survey Tract II Property of The Landmarks Group Properties Corporation
and AT&T Resource Management Corporation” prepared by W. L. Jorden & Co., Inc.,
bearing the certification of Daniel S. Mahan, Georgia Registered Land Surveyor
No. 2275, dated September 28, 1989.


Parcel 3
All that tract or parcel of land lying and being in Land Lot 106 of the 17th
District of Fulton County, Georgia and being more particularly described as
follows:
Beginning at a point formed by the intersection of the south right of way line
of 14th Street (being a 60 foot wide right of way) and the west right of way
line of Crescent Avenue (being a 50 foot wide right of way); run thence south 05
degrees 17 minutes 55 seconds east, along the west right of way line of Crescent
Avenue a distance of 175.11 feet to a 3/4 inch open top pipe, said pipe being
located on the north side of a ten-foot alley; run thence north 89 degrees 41
minutes 58 seconds west along the north side of said 10‑foot alley a distance of
200.19 feet to a 5/8 inch reinforcing bar; run thence north 05 degrees 17
minutes 55 seconds west a distance of 175.11 feet to a 5/8 inch reinforcing bar,
said reinforcing bar being located on the south right of way line of 14th
Street; run thence south 89 degrees 41 minutes 58 seconds east along the south
right of way line of 14th Street a distance of 200.19 feet to a point, which
point marks the POINT OF BEGINNING; said tract shown to contain 0.8009 acres as
per survey entitled “Boundary Survey Tract III Property of The Landmarks Group
Properties Corporation and AT&T Resource Management Corporation”, prepared by W.
L. Jorden & Co., Inc., bearing the certification of Daniel S. Mahan, Georgia
Registered Land Surveyor No. 2275, dated September 28, 1989.
 
Property Name:   The Proscenium
 
Initial
Landlord
Tenant

 



--------------------------------------------------------------------------------


SCHEDULE “B”
Location and Size of Leased Premises



(Approximate Location of Leased Premises is Shown Cross-Hatched or Shaded;
Measurement of Rentable Area of the Leased Premises is also shown)



This Schedule is for identification purposes only and is not to be interpreted
as being a representation or warranty on the part of Landlord as to the exact
location, area, configuration and layout.



[image0.jpg]
Initial
Landlord
Tenant





--------------------------------------------------------------------------------

SCHEDULE “C”
Taxes Payable by Landlord and Tenant




Tenant’s Taxes

1.(a) Tenant covenants to pay all Tenant’s Taxes (as defined below), as and when
the same become due and payable. Where any Tenant’s Taxes are payable by
Landlord to the relevant taxing authorities, Tenant covenants to pay the amount
thereof to Landlord upon demand.




(b) Tenant covenants to pay to Landlord, or to the taxing authority as Landlord
may direct from time to time, Tenant’s Proportionate Share (as defined below) of
the amount of Landlord’s Taxes (as defined below) in each Fiscal Period over the
Landlord’s Taxes in the “Base Year” (as hereinafter defined).




(c) Tenant covenants to pay to Landlord Tenant’s Proportionate Share of the
costs and expenses (including legal and other professional fees and interest and
penalties on deferred payments) incurred in good faith by Landlord in
contesting, resisting or appealing any of the Taxes (as defined below).



Landlord’s Taxes

(d) Landlord covenants to pay all Landlord’s Taxes subject to the payments on
account of Landlord’s Taxes required to be made by Tenant elsewhere in this
Lease.  Landlord may appeal any official assessment or the amount of any Taxes
or other taxes based on such assessment and relating to the Property. In
connection with any such appeal, Landlord may defer payment of any Taxes or
other taxes, as the case may be, payable by it to the extent permitted by law,
and Tenant shall cooperate with Landlord and provide Landlord with all relevant
information reasonably required by Landlord in connection with any such appeal.



Separate Allocation

(e) In the event that Landlord is unable to obtain from the taxing authorities
any separate allocation of Landlord’s Taxes, Tenant’s Taxes or assessment as
required by Landlord to make calculations of Additional Rent under this Lease,
such allocation shall be made by Landlord acting reasonably.



Information

(f) Whenever requested by Landlord, Tenant shall deliver to Landlord receipts
for payment of all Tenant’s Taxes and furnish such other information in
connection therewith as Landlord may reasonably require.



Tax Adjustment

(g) If the Building has not been taxed as a completed and fully occupied
building for any Fiscal Period, Landlord’s Taxes will be determined by Landlord
as if the Building had been taxed as a completed building fully occupied by
commercial tenants for any such Fiscal Period.



Definition
2.  In this Lease:



(a) “Landlord’s Taxes” shall mean the aggregate of all Taxes attributable to the
Property, the Rent or Landlord in respect thereof and including, without
limitation, any amounts imposed, assessed, levied or charged in substitution for
or in lieu of any such Taxes, but excluding such taxes as capital gains taxes,
corporate income, profit or excess profit taxes to the extent such taxes are not
levied in lieu of any of the foregoing against the Property or Landlord in
respect thereof, and excluding any interest or penalties incurred by Landlord
for failure to timely pay such Taxes when due;




(b) “Taxes” shall mean all taxes, rates, duties, levies, fees, charges, local
improvement rates, capital taxes, gross receipt taxes, franchise taxes, transfer
taxes, rental taxes and assessments (special or otherwise) of any kind,
including, without limitation, fees, rents, levies and assessments imposed,
assessed, levied or charged by any school, municipal, regional, state,
provincial, federal, or other body, corporation, authority, agency or commission
(including special taxing districts), provided that “Taxes” shall not include
any special utility, levies, fees or charges imposed, assessed, levied or
charged which are directly associated with initial construction of the Property;




(c) “Tenant’s Taxes” shall mean all Taxes (whether imposed upon Landlord or
Tenant) attributable to the personal property, trade fixtures, business, income,
occupancy or sales of Tenant or any other occupant of the Leased Premises, and
to any Leasehold Improvements or fixtures installed by or on behalf of Tenant
within the Leased Premises, and to the use by Tenant of any of the Property; and

 
Initial
Landlord
Tenant

 
C- 1

--------------------------------------------------------------------------------

(d) “Tenant’s Proportionate Share” shall mean 1.874 percent (1.874%) (determined
by dividing 9,748 square feet of Rentable Area of the Leased Premises by 520,094
square feet of Rentable Area of the Building, both as set forth in the BLI
Rider), subject to adjustment as reasonably determined by Landlord and notified
to Tenant in writing for physical increases or decreases in the total Rentable
Area of the Building provided that the total Rentable Area of the Building and
the Rentable Area of the Leased Premises shall exclude areas designated (whether
or not rented) for parking and for storage.

 

(e) “Base Year” as used in this Schedule shall mean calendar year 2015.


 
[End of Schedule “C”]
 
Initial
Landlord
Tenant





C- 2

--------------------------------------------------------------------------------

SCHEDULE “D”
Services and Costs
Interior Climate
Control

1. Landlord covenants with Tenant:

 

(a) To maintain in the Leased Premises conditions of reasonable temperature and
comfort in accordance with good standards applicable to normal occupancy of
premises for office purposes subject to governmental regulations during hours to
be determined by Landlord (“Normal Business Hours”) (but to be at least the
hours from 8:00 a.m. to 6:00 p.m., Monday through Friday, and from 9:00 a.m. to
1:00 p.m. on Saturdays as long as Saturday hours are customary in similar office
buildings in the local business district in which the Building is located,
except Landlord shall not be obligated to provide such service on Sundays and
any nationally recognized holidays, such conditions to be maintained by means of
a system for heating and cooling, filtering and circulating air. At times other
than the Normal Business Hours and days aforesaid, central air conditioning and
heating shall be provided to Tenant upon notice not later than 2:00 p.m. on the
business day it is required, and not later than 2:00 p.m. on Friday for service
on weekends, and upon payment by Tenant of the hourly charge established by
Landlord for each hour (or a portion) of after-hours HVAC usage.  As of the date
hereof, the charge for the provision by Landlord of after-hours HVAC service is
$25.00 per hour, per floor, for which Tenant requests that Landlord provide such
services. Landlord shall have no responsibility for any inadequacy of
performance of the said system if the occupancy of the Leased Premises or the
electrical power or other energy consumed on the Leased Premises for all
purposes exceeds reasonable amounts as determined by Landlord, or if Tenant
installs partitions or other installations in locations which interfere with the
proper operation of the system of interior climate control or if the window
covering on exterior windows is not kept fully closed;

 
Janitor
Service

(b) To provide janitor and cleaning services to the Leased Premises and to
Common Areas and Facilities of the Building consisting of reasonable services
five (5) days per week in accordance with the standards of similar office
buildings; and

 
Elevators,
Lobbies, etc.

(c) To  keep available the  following  facilities  for use by Tenant and its 
employees and invitees in common with other persons entitled thereto:




(i) passenger and freight elevator service to each floor upon which the Leased
Premises are located provided such service is installed in the Building and
provided that Landlord may prescribe the hours during which and the procedures
under which freight elevator service shall be available and may limit the number
of elevators providing service outside Normal Business Hours;

 

(ii) common entrances, lobbies, stairways and corridors giving access to the
Building and the Leased Premises, including such other areas from time to time
which may be provided by Landlord for common use and enjoyment within the
Property; and

 

(iii) the washrooms as Landlord may assign from time to time which are standard
to the Building, provided that Landlord and Tenant acknowledge that where an
entire floor is leased to Tenant or some other tenant, then Tenant or such other
tenant, as the case may be, may exclude others from the washrooms thereon.

 
Security

(d) To provide security services for the Building and the parking facilities
twenty-four (24) hours per day, seven (7) days per week, including video
surveillance at multiple points within the Building and the Parking Facilities;
provided, however, that the provision of such security services shall not create
any liability of Landlord for any injury, damage or loss sustained by Tenant,
its agents, employees and visitors, and unless such injury, damage or loss is
the result of Landlord’s gross negligence or willful misconduct, Tenant hereby
releases Landlord from all liability for such injury, damage or loss.

 
Initial
Landlord
Tenant



D- 1

--------------------------------------------------------------------------------

Electricity
 
 
2.
(a)
Landlord covenants with Tenant that Landlord shall have the sole right to
furnish electricity to the Leased Premises (except Leased Premises which have
separate meters) for normal office use for lighting and for office equipment
capable of operating from the circuits available to the Leased Premises and
standard to the Building twenty-four (24) hours a day, three hundred sixty-five
(365) days a year; 

 
 
(b)
In the event that (i) Landlord reasonably determines that the amount of
electricity consumed on the Leased Premises exceeds the amount of electricity
required for normal professional office use, or (ii) Tenant installs one or more
supplemental HVAC units in, or which service, the Leased Premises, then Landlord
may require Tenant to install metering or submetering devices (for measuring the
consumption of electricity in the Leased Premises) approved by Landlord at
Tenant’s expense. Tenant shall pay Landlord for the cost of any such excess
electricity on demand.  Tenant shall remove all supplemental HVAC units, and all
meters or submeters installed by Tenant, from the Building prior to the end of
the Term, and prior to the end of the Term, Tenant shall restore the portions of
the Leased Premises and the Building affected by such removal to their condition
immediately prior to the installation of such equipment.

 
 
(c)
Tenant covenants to pay to Landlord Tenant’s Proportionate Share (as defined
below) of the cost of all electricity consumed on the Property (except the
amounts recovered from and paid by tenants separately metered).

 
(d)
In calculating electricity costs for any Fiscal Period, if less than one hundred
percent (100%) of the Building is occupied by tenants, then the amount of such
electricity costs shall be deemed for the purposes of this Schedule to be
increased to an amount equal to the like electricity costs which normally would
be expected by Landlord to have been incurred had such occupancy been one
hundred percent (100%) during such entire period.

 
3.        Landlord shall maintain and keep in repair the facilities required for
the provision of the interior climate control, elevator (if installed in the
Building) and other services referred to in Paragraphs 1(a), 1(c) and 2(a) of
this Schedule in accordance with the standards of office buildings similar to
the Building but reserves the right to stop the use of any of these facilities
and the supply of the corresponding services when necessary by reason of
accident or breakdown or during the making of repairs, alterations or
improvements, in the reasonable judgment of Landlord necessary or desirable to
be made, until the repairs, alterations or improvements shall have been
completed to the satisfaction of Landlord.

 
Additional
Services
 
4.
(a)
Landlord may (but shall not be obligated) on request of Tenant supply services 
or materials to the Leased Premises and the Property which are not provided for
under this Lease and which are used by Tenant (the “Additional Services”)
including, without limitation,

 
 
(i)        replacement of tubes and ballasts;
(ii)      carpet shampooing;
(iii)    window covering cleaning;
(iv)    locksmithing;
(v)     removal of bulk garbage;
(vi)    picture hanging; and
(vii)  special security arrangement.

 
 
(b)
When Additional Services are supplied or furnished by Landlord, accounts
therefor shall be rendered by Landlord and shall be payable by Tenant to
Landlord on demand. In the event Landlord shall elect not to supply or furnish
Additional Services, only persons with prior written approval by Landlord (which
approval shall not be unreasonably withheld) shall be permitted by Landlord or
Tenant to supply or furnish Additional Services to Tenant and the supplying and
furnishing shall be subject to the reasonable rules fixed by Landlord with which
Tenant undertakes to cause compliance and to comply with said rules.

 
Initial
Landlord
Tenant

 
D- 2

--------------------------------------------------------------------------------

Operating
Charges Payable
 
5.     
  
(a)
The  Tenant  covenants to pay to the  Landlord Tenant’s  Proportionate  Share 
of the amount of the Operating Costs in each Fiscal Period over the Operating
Costs in the “Base Year” (as hereinafter defined);

  (b) Subject to the other terms and conditions of this Lease, Landlord shall
not be responsible during the Term for any costs, charges, expenses and outlays
of any nature whatsoever arising from or relating to the Leased Premises and
Tenant shall pay all charges, impositions, costs and expenses of every nature
and kind relating to the Leased Premises and the amounts included as Additional
Rent whether or not specifically provided for herein and Tenant covenants with
Landlord accordingly;

 

(c) In this Lease “Operating Costs” shall include all costs incurred or which
will be incurred by Landlord in discharging its obligations under this Lease and
in the maintenance, operation, administration and management of the Property
including without limitation:

(i) cost of heating, ventilating and air-conditioning;

(ii) cost of water and sewer charges;

(iii) cost of electricity, fuel or other form of energy which are not separately
metered and paid by tenants;

(iv) costs of insurance carried by Landlord pursuant to paragraph 9(a) of this
Lease and cost of any deductible amount paid by Landlord in connection with each
claim made by Landlord under such insurance;

(v) an administrative and management fee;

(vi) cost of building office expenses, including telephone, rent, stationery and
supplies;

(vii) costs of all elevator and escalator (if installed in the Building)
maintenance and operation;

(viii) costs of operating staff, management staff and other administrative
personnel, including salaries, wages, and fringe benefits;

(ix) cost of providing security and costs of repair, maintenance and replacement
of communications, fire and life safety systems serving the Property;

(x) cost of providing janitorial services, window cleaning, garbage and snow
removal and pest control;

(xi) cost of supplies and materials;

(xii) cost of decoration of Common Areas and Facilities;

(xiii) cost of landscaping;

(xiv) cost of maintenance and operation of the parking area and costs of
operating, maintaining, repairing, and replacing all pedestrian and vehicular
entrances and exits, passageways, driveways, tunnels, subway connections and
delivery and holding areas used in connection with the Property;

(xv) cost of consulting, and professional fees including expenses;

(xvi) cost of repairs, replacements, additions and modifications of the Common
Areas and Facilities (subject to subparagraph (xvii) below); and

(xvii) costs in respect of each Major Expenditure (as hereinafter defined) as
amortized over the period of Landlord’s reasonable estimate of the economic life
of the Major Expenditure, but not to exceed fifteen (15) years, using equal
monthly installments of principal and interest at ten percent (10%) per annum
compounded semi-annually. For the purpose hereof “Major Expenditure” shall mean
any expenditure incurred after the date of substantial completion of the
Building for replacement of machinery, equipment, building elements, systems or
facilities forming a part of or used in connection with the Property or for
modifications, upgrades or additions to the Property or facilities used in
connection therewith.




(d) In this Lease there shall be excluded from Operating Costs the following:

 

(i) interest on debt and capital retirement of debt;

(ii) cost of repairs, replacements, additions and modifications made for the
benefit of an individual tenant;

(iii) such of the Operating Costs as are recovered from insurance proceeds;

(iv) costs as determined by Landlord of acquiring tenants for the Property,
including real estate brokerage and leasing commissions;

(v) depreciation charges or ground rental payments; and

(vi) legal and accounting fees relating to (a) disputes with tenants,
prospective tenants or other occupants of the Property, (b) disputes with
purchasers, prospective purchasers, mortgagees or prospective mortgagees of the
Property or any part thereof, (c) negotiations of leases, contracts of sale or
mortgages, or (d) reviewing or approving requests for subleases or assignments
of leases.




(e) Notwithstanding any provision to the contrary, in computing the amount of
Operating Costs for the Base Year and each following year during the Term, the
amount of Controllable Operating Costs, defined below, shall not exceed the
amount of Controllable Operating Costs for the previous year, increased at the
rate of five percent (5%) per annum computed on a compounding and cumulative
basis.  As used herein, the term “Controllable Operating Costs” shall mean all
Operating Costs except utilities, insurance, and Taxes.

 
Initial
Landlord
Tenant



D- 3

--------------------------------------------------------------------------------

6.              In calculating Operating Costs for any Fiscal Period, if less
than one hundred percent (100%) of  Building is occupied by tenants, then the
amount of such Operating Costs shall be deemed for the purposes of this Schedule
to be increased to an amount equal to the like Operating Costs which normally
would be expected by Landlord to have been incurred had such occupancy been one
hundred percent (100%) during such entire period.
 
7.             “Tenant’s Proportionate Share” shall mean 1.874 percent (1.874%)
(determined by dividing 9,748 square feet of Rentable Area of the Leased
Premises by 520,094 square feet of Rentable Area of the Building, both as set
forth in the BLI Rider), subject to adjustment as reasonably determined by
Landlord and notified to Tenant in writing for physical increases or decreases
in the total Rentable Area of the Building provided that the total Rentable Area
of the Building and the Rentable Area of the Leased Premises shall exclude areas
designated (whether or not rented) for parking and for storage.
 
8.              “Base Year” shall mean calendar year 2015.
 
[End of Schedule “D”]
 
Initial
Landlord
Tenant

 
D- 4

--------------------------------------------------------------------------------

SCHEDULE “E”
Rules and Regulations 
 

1. The sidewalks, entry passages, elevators (if installed in the Building) and
common stairways shall not be obstructed by Tenant or used for any other purpose
than for ingress and egress to and from the Leased Premises. Tenant will not
place or allow to be placed in the Building corridors or public stairways any
waste paper, dust, garbage, refuse or anything whatsoever.

 

2. The washroom plumbing fixtures and other water apparatus shall not be used
for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags, ashes or other substances shall be thrown therein. The
expense of any damage resulting by misuse by Tenant shall be borne by Tenant.

 

3. Tenant shall permit window cleaners to clean the windows of the Leased
Premises during Normal Business Hours.

 

4. No birds or animals shall be kept in or about the Property nor shall Tenant
operate or permit to be operated any musical or sound-producing instruments or
device or make or permit any improper noise inside or outside the Leased
Premises which may be heard outside such Leased Premises.

 

5. No one shall use the Leased Premises for residential purposes, or for the
storage of personal effects or articles other than those required for business
purposes.

 

6. All persons entering and leaving the Building at any time other than during
Normal Business Hours shall register in the books which may be kept by Landlord
at or near the night entrance and Landlord will have the right to prevent any
person from entering or leaving the Building or the Property unless provided
with a key to the premises to which such person seeks entrance and a pass in a
form to be approved by Landlord. Any persons found in the Building at such times
without such keys and passes will be subject to the surveillance of the
employees and agents of Landlord.

 

7. No dangerous or explosive materials shall be kept or permitted to be kept in
the Leased Premises.

 

8. No space heating devices of any kind shall be kept or used in the Leased
Premises.

 

9. Tenant shall not and shall not permit any cooking in the Leased Premises
except for the use of coffee makers and food warmed up in a microwave for
consumption solely by employees or guests of Tenant and Tenant shall ensure that
odors do not emanate from the Leased Premises.  Tenant shall not install or
permit the installation or use of any machine dispensing goods for sale in the
Leased Premises without the prior written approval of Landlord. Only persons
authorized by Landlord shall be permitted to deliver or to use the elevators (if
installed in the Building) for the purpose of delivering food or beverages to
the Leased Premises.

 

10. Tenant shall not bring in or take out, position, construct, install or move
any safe, business machine or other heavy office equipment without first
obtaining the prior written consent of Landlord. In giving such consent,
Landlord shall have the right in its sole discretion, to prescribe the weight
permitted and the position thereof, and the use and design of planks, skids or
platforms to distribute the weight thereof. All damage done to the Building by
moving or using any such heavy equipment or other office equipment or furniture
shall be repaired at the expense of Tenant. The moving of all heavy equipment or
other office equipment or furniture shall occur only at times consented to by
Landlord and the persons employed to move the same in and out of the Building
must be acceptable to Landlord. Safes and other heavy office equipment will be
moved through the halls and corridors only upon steel bearing plates. No freight
or bulky matter of any description will be received into the Building or carried
in the elevators (if installed in the Building) except during hours approved by
Landlord.

 

11. Tenant shall give Landlord prompt notice of any accident to or any defect in
the plumbing, heating, air-conditioning, ventilating, mechanical or electrical
apparatus or any other part of the Building.

 

12. The parking of automobiles shall be subject to the charges and the
reasonable regulations of Landlord. Landlord shall not be responsible for damage
to or theft of any car, its accessories or contents whether the same be the
result of negligence or otherwise.

 

13. Tenant shall not mark, drill into or in any way deface the walls, ceilings,
partitions, floors or other parts of the Leased Premises and the Building.

 

14. Except with the prior written consent of Landlord, no tenant shall use or
engage any person or persons other than the janitor or janitorial contractor of
Landlord for the purpose of any cleaning of the Leased Premises.

 
Initial
Landlord
Tenant

 
E- 1

--------------------------------------------------------------------------------

15. If Tenant desires any electrical or communications wiring, Landlord reserves
the right to direct qualified persons as to where and how the wires are to be
introduced, and without such directions no borings or cutting for wires shall
take place. No other wires or pipes of any kind shall be introduced without the
prior written consent of Landlord.

 
 

16. Tenant shall not place or cause to be placed any additional locks upon any
doors of the Leased Premises without the approval of Landlord and subject to any
conditions imposed by Landlord. Additional keys may be obtained from Landlord at
the cost of Tenant.

 

17. Tenant shall be entitled to have its name shown upon the directory board of
the Building, at Landlord’s expense.  Landlord shall in its reasonable
discretion design the style of such identification and allocate the space on the
directory board for Tenant.  Landlord, at Landlord’s expense, will install an
initial Building Standard suite entry sign bearing Tenant’s name which shall be
consistent with other suite entry signage in the Building with a size, design,
materials and lettering selected by Landlord in its sole discretion.  Any
subsequent changes shall be provided by Landlord, at Tenant’s expense.

 

18. Tenant shall keep window coverings (if any) in a closed position as
necessary for temperature control.  Tenant shall not interfere with or obstruct
any perimeter heating, air-conditioning or ventilating units.

 

19. Tenant shall not conduct, and shall not permit any, canvassing in the
Building.

 

20. Tenant shall take care of the rugs and drapes (if any) in the Leased
Premises and shall arrange for the carrying-out of regular spot cleaning and
shampooing of carpets and dry cleaning of drapes in a manner acceptable to
Landlord.

 

21. Tenant shall permit the periodic closing of lanes, driveways and passages
for the purpose of preserving Landlord’s rights over such lanes, driveways and
passages.

 

22. Tenant shall not place or permit to be placed any sign, advertisement,
notice or other display on any part of the exterior of the Leased Premises or
elsewhere if such sign, advertisement, notice or other display is visible from
outside the Leased Premises without the prior written consent of Landlord which
may be arbitrarily withheld. Tenant, upon request of Landlord, shall immediately
remove any sign, advertisement, notice or other display which Tenant has placed
or permitted to be placed which, in the opinion of Landlord, is objectionable,
and if Tenant shall fail to do so, Landlord may remove the same at the expense
of Tenant.

 

23. Landlord shall have the right to make such other and further reasonable
rules and regulations and to alter the same as in its judgment may from time to
time be needful for the safety, care, cleanliness and appearance of the Leased
Premises and the Building and for the preservation of good order therein, and
the same shall be kept and observed by the tenants, their employees and
servants. Landlord also has the right to suspend or cancel any or all of these
rules and regulations herein set out.

 

24. Tenant acknowledges that smoking is prohibited in all areas of the Leased
Premises, the Building, the Property (including the Common Areas and Facilities)
and the parking facilities except in areas, if any, outside the Building that
are designated by Landlord as “Designated Smoking Areas.”  Landlord shall have
the right, but not the obligation, to designate an area or areas outside the
Building as “Designated Smoking Areas.”  Landlord shall have the right from time
to time to change and/or limit such Designated Smoking Areas and to enact future
rules and regulations concerning smoking in such Designated Smoking Areas,
including the right, in Landlord’s discretion, to prohibit smoking in the
Designated Smoking Areas or the right to refuse to designate Designated Smoking
Areas.  Tenant agrees to comply in all respects with Landlord’s prohibition and
regulation of smoking and to enforce compliance against its employees, agents,
invitees, and other persons under the control and supervision of Tenant on
Leased Premises, the Building, the Property, and the parking facilities.  Any
violation of this provision shall be a default under this Lease.  For purposes
hereof, “smoking” means inhaling, exhaling, burning or carrying any lighted
cigar, cigarette, pipe or other smoking equipment, including electronic
cigarettes.  Notwithstanding anything in this Lease to the contrary, no
liability shall attach to the Landlord for any failure to enforce this provision
(or similar provisions in other leases).

 
[End of Schedule “E”]
 
Initial
Landlord
Tenant

 
E- 2

--------------------------------------------------------------------------------

SCHEDULE "E-1"
Environmental Covenants
 

1. Notwithstanding anything to the contrary contained in this Lease, Tenant
covenants:

 

(a) not bring, or allow its employees, agents, contractors, invitees and those
over whom Tenant can reasonably exercise control, to bring any Hazardous
Substance (as defined below) onto the Property, the Building or the Leased
Premises except in compliance with Environmental Laws (as defined below);

 

(b) to comply at all times and require all those for whom Tenant is in law
responsible to comply at all times with Environmental Laws as same affect the
Leased Premises, the Building or the Property;

 

(c) to give notice to Landlord of the presence at any time during the Term of
any Hazardous Substance on the Leased Premises (or the Building or the Property
if such Hazardous Substance is in the control of Tenant) together with such
information concerning such Hazardous Substance and its presence on the Leased
Premises, the Building or the Property as Landlord may require;

 

(d) to give notice to Landlord of any occurrence which might give rise to a duty
under Environmental Laws on either Tenant or Landlord with respect to the
presence of any Hazardous Substance on the Leased Premises, the Building or the
Property including, without limitation, notice of any release or escape into the
environment of any Hazardous Substance at the Leased Premises, the Building or
the Property;

 

(e) in any case where Tenant has given notice as to the presence of a Hazardous
Substance at the Leased Premises, the Building or the Property or is required to
give such notice or where Landlord has reasonable grounds to believe that any
Hazardous Substance is or has been brought upon the Leased Premises, the
Building or the Property by Tenant or any person for whom Tenant is in law
responsible, to commission an Environmental Site Assessment at Tenant’s expense
when required by Landlord to do so;

 

(f) to comply with any investigative, remedial or precautionary measures
required under Environmental Laws or as reasonably required by Landlord, and
Tenant shall be fully and completely liable to Landlord for any and all clean up
costs or costs incurred to comply with Environmental Laws which are attributable
to, either directly or indirectly, any act or omission of Tenant and/or any
person for whom Tenant is in law responsible;

 

(g) to protect, indemnify and save each of Landlord and its directors, officers,
employees, agents, successors and assigns completely harmless from and against
any Environmental Claim (as defined below), directly or indirectly incurred,
sustained or suffered by or asserted against Landlord and/or its directors,
officers, employees, agents, successors and assigns caused by or attributable
to, either directly or indirectly, any act or omission of Tenant and/or any
person for whom Tenant is in law responsible.  The foregoing indemnity
obligation shall survive expiration or termination of this Lease;

 

(h) to enter into any additional contract of insurance respecting the Leased
Premises which Landlord may reasonably require to protect Landlord and its
directors, officers, employees, agents, successors and assigns from any
Environmental Claim respecting the Leased Premises; and

 

(i) to provide to Landlord such security as Landlord may from time to time
require, acting reasonably, to ensure compliance by Tenant with its covenants
herein contained.

 

2. Tenant acknowledges that it has inspected the Leased Premises and has
performed (or has had the opportunity to perform) such tests and studies
including, without limitation, an Environmental Site Assessment, so as to
satisfy itself as to the environmental condition of the Leased Premises and
agrees to accept the Leased Premises “as is, where is”.

 

3. Tenant hereby authorizes Landlord to make inquiries from time to time of any
government or governmental agency with respect to Tenant’s compliance with
Environmental Laws at the Leased Premises, and Tenant covenants and agrees that
Tenant will from time to time provide to Landlord such written authorization as
Landlord may reasonably require in order to facilitate the obtaining of such
information.  Landlord or its authorized agent may inspect the Leased Premises
from time to time, without notice, in order to verify Tenant’s compliance with
Environmental Laws and the requirements of this Lease respecting Hazardous
Substances.  Upon request by Landlord from time to time, Tenant shall provide to
Landlord a certificate executed by a senior officer of Tenant certifying ongoing
compliance by Tenant with its covenants contained herein.

 

4. If Tenant brings or creates on Leased Premises, the Building or the Property
any Hazardous Substance or if the conduct of Tenant’s business causes there to
be any Hazardous Substance upon the Property, the Building or the Leased
Premises then, notwithstanding any rule of law to the contrary, such Hazardous
Substance shall be and remain the sole and exclusive property of Tenant and
shall not become the property of Landlord notwithstanding the degree of
affixation of the Hazardous Substance or the goods containing the Hazardous
Substance to the Leased Premises, the Building or the Property and
notwithstanding the expiration or earlier termination of this Lease.

 
Initial
Landlord
Tenant

 
E- 1-1

--------------------------------------------------------------------------------

5. Upon Tenant’s material default under this Section and in addition to the
rights and remedies set forth elsewhere in this Lease, Landlord shall be
entitled to the following rights and remedies: to recover any and all damages
associated with the material default, including without limitation, in addition
to any rights reserved or available to Landlord in respect of an early
termination of this Lease, cleanup costs and charges, civil and criminal
penalties and fees, loss of business and sales by Landlord and other tenants of
the Building, any and all damages and claims asserted by third parties and
Landlord’s attorneys’ fees and costs.

 

6. For the purposes of this lease, the following terms should have the meanings
set out below:

 

(a) “Environmental Site Assessment” means an inspection or inspections of the
Leased Premises or other affected locations at the Building or the Property by
an independent consultant acceptable to Landlord together with such other tests,
surveys and inquiries as such consultant deems advisable in the circumstances
into the use, transport, storage, disposal, handling, sale or manufacture of any
Hazardous Substance in, on or about the Leased Premises, the Building or the
Property by Tenant, those for whom Tenant is in law responsible or any other
person using or occupying the Leased Premises, or into the condition or status
of the Leased Premises in relation to possible contamination by any Hazardous
Substance, and any Environmental Site Assessment by such consultant shall
include the said consultant’s written report delivered to Landlord summarizing
the nature and results of all inspections, tests, surveys and inquiries
conducted by the consultant, and the said consultant’s recommendations for any
remedial or precautionary actions to be taken in relation to the presence of
Hazardous Substance on the Leased Premises, the Building or the Property.

 

(b) “Environmental Claim” means all claims, losses, costs, expenses, fines,
penalties, payments and/or damages (including, without limitation, all
solicitors’ fees on a solicitor and client basis) relating to, arising out of,
resulting from or in any way connected with the presence of any Hazardous
Substance at the Leased Premises, the Building or the Property, including,
without limitation, all costs and expenses of any remediation or restoration of
the Leased Premises, the Building, the Property and/or any property adjoining or
in the vicinity of the Property required or mandated by the Environmental Law.

 

(c) “Environmental Laws” means the common law, any law, order, ordinance,
ruling, regulation, certificate, approval, policy, guideline, consent or
directive of any applicable federal, state or municipal government, governmental
department, agency or regulatory authority or any Court of competent
jurisdiction, relating to environmental matters and/or regulating the import,
storage, distribution, labeling, sale, use, handling, transport or disposal of
any Hazardous Substance.

 

(d) “Hazardous Substance” means:

 

(i) any substance which is hazardous to persons or property and includes,
without limiting the generality of the foregoing, the following:

 

(A) radioactive materials;

 

(B) explosives; and

 

(C) any substance that, if added to any water, would degrade or alter or form
part of a process of degradation or alteration of the quality of that water to
the extent that it is detrimental to its use by any of man animal, fish or
plant;

 

(ii) any solid, liquid, gas or odor or combination of any of them that, if
emitted into the air, would create or contribute to the creation of a condition
of the air that:

 

(A) endangers the health, safety or welfare of persons or the health of animal
life;

 

(B) interferes with normal enjoyment of life or property; or

 

(C) causes damage to plant life or to property;

 
Initial
Landlord
Tenant

 
E- 1-2

--------------------------------------------------------------------------------

(iii) toxic substances;

 

(iv) any material or substance declared or deemed to be hazardous, deleterious,
caustic, dangerous, a contaminant, a waste, a source of contaminant, a pollutant
or toxic under the Environmental Law; and

 

(v) without limiting the generality of the foregoing, Hazardous Substance
includes:

 

(A) polychlorinated biphynels (“PCBs”) or substances containing PCBs;

 

(B) asbestos or materials containing asbestos;

 

(C) radon at levels deemed unacceptable by any health, labor or environmental
governmental authority;

 

(D) urea formaldehyde foam insulation; or

 

(E) underground or above-ground storage tanks.



[End of Schedule “E-1”]
 
Initial
Landlord
Tenant

 


E- 1-3

--------------------------------------------------------------------------------

SCHEDULE “F”
LEASEHOLD IMPROVEMENTS
 
1.        Definition of Leasehold Improvements:
 
For purposes of the Lease, the term “Leasehold Improvements” includes, without
limitation, all fixtures, improvements, installations, alterations and additions
from time to time made, erected or installed by or on behalf of Tenant, or any
previous occupant of the Leased Premises, in the Leased Premises, including all
partitions, doors and hardware however affixed, and whether or not movable, all
mechanical, electrical and utility installations and all carpeting and drapes
with the exception only of furniture and equipment not of the nature of
fixtures.


2.        Installation of Improvements and Fixtures:


Landlord shall include in the Leased Premises Tenant’s Work (hereinafter
defined). Tenant shall not make, erect, install or alter any Leasehold
Improvements in the Leased Premises without having requested and obtained
Landlord’s prior written approval.  TENANT SHOULD NOTE THAT THE LEASED PREMISES
CONTAINS POST TENSIONING, THEREFORE NO DRILLING OR CORING TO BEAMS OR SLABS
SHOULD BE PERFORMED WITHOUT PRIOR WRITTEN APPROVAL OF LANDLORD AND THE BUILDING
STRUCTURAL ENGINEER.  Landlord’s approval shall not, if given, under any
circumstances be construed as a consent to Landlord having its estate charged
with the cost of work.  Landlord shall not unreasonably withhold its approval to
any such request, but failure to comply with Landlord’s reasonable requirements
from time to time for the Building shall be considered sufficient reason for
refusal; provided, however, if any proposed Leasehold Improvements will alter or
affect the structural elements of the Building or any of the systems or
facilities therein, then Landlord’s approval may be withheld in its sole
discretion. In making, erecting, installing or altering any Leasehold
Improvements Tenant shall not, without the prior written approval of Landlord,
alter or interfere with any installations which have been made by Landlord or
others and in no event shall alter or interfere with window coverings (if any)
or other light control devices (if any) installed in the Building. Tenant’s
request for any approval hereunder shall be in writing and accompanied by an
adequate description of the contemplated work and, where considered appropriate
by Landlord, working drawings and specifications thereof. If Tenant requires
from Landlord drawings or specifications of the Building in connection with
Leasehold Improvements, Tenant shall pay the cost thereof to Landlord on demand.
Any reasonable costs and expenses incurred by Landlord in connection with
Tenant’s Leasehold Improvements shall be paid by Tenant to Landlord on demand.
All work to be performed in the Leased Premises shall be performed by competent
and adequately insured contractors and sub-contractors of whom Landlord shall
have approved in writing prior to commencement of any work, such approval not to
be unreasonably withheld (except that Landlord may require that Landlord’s
contractors and sub-contractors be engaged for any mechanical or electrical
work) and by workmen who have labor union affiliations that are compatible with
those affiliations (if any) of workmen employed by Landlord and its contractors
and sub-contractors.  All contractors performing work in or on the Leased
Premises costing in the aggregate (with respect to all participating trades)
more than Fifty Thousand Dollars ($50,000.00) shall be required to provide
Landlord with payment and performance bonds in connection with such work.  All
such work including the delivery, storage and removal of materials shall be
subject to the reasonable supervision of Landlord, shall be performed in
accordance with any reasonable conditions or regulations imposed by Landlord,
and shall be completed in good and workmanlike manner in accordance with the
description of the work approved by Landlord and in accordance with all laws,
regulations and codes of all regulatory authorities.  In connection with
Tenant’s Work that is the subject of Schedule F-1, or Landlord’s Work, if any,
defined below, Tenant shall pay to Landlord such supervisory or construction
management fee as may be specified in Schedule F-1.  In connection with all
other Leasehold Improvements in the Leased Premises performed by or on behalf of
Tenant following completion of Tenant’s Work described in Schedule F-1, Tenant
shall pay to Landlord a supervisory fee in the amount of five percent (5%) of
the cost of such Leasehold Improvements, with such fee to be paid within ten
(10) days after Tenant’s receipt of Landlord’s invoice for such fee.  All
cabling and/or wiring installed in the Leased Premises or the Building by, or
for the benefit of, Tenant shall be “low combustible” cabling or wiring, as
applicable.  Copies of required building permits or authorizations shall be
obtained by Tenant at its expense and copies thereof shall be provided to
Landlord. If Tenant undertakes any Leasehold Improvements in accordance with
this Schedule “F”, upon completion of such Leasehold Improvements Tenant shall
supply to Landlord complete “As-Built” drawings on a compact disk (CD-ROM) and
as a blue-line, or hard copy scaled drawings as a black-line representing said
Leasehold Improvements and, if applicable, an engineer approved air balance
report.  No locks shall be installed on the entrance doors or in any doors in
the Leased Premises that are not keyed to the Building master key system.  In
the event that Tenant installs any cabling (whether computer, telecommunications
or other cabling) inside any of the interior walls of the Leased Premises, above
the ceiling of the Leased Premises, in any portion of the ceiling plenum above
or below the Leased Premises, or in any portion of the Common Areas and
Facilities of the Building, including but not limited to any of the shafts or
utility rooms of the Building, all such cabling shall (after obtaining
Landlord’s prior consent pursuant to this Lease) be clearly labeled or otherwise
identified as having been installed by Tenant.  All cabling installed by Tenant
shall comply with the requirements of the National Electric Code, any other
applicable fire and safety codes any other requirements imposed by Landlord.
 
Initial
Landlord
Tenant

 


F- 1

--------------------------------------------------------------------------------

3.        Liens and Encumbrances on Improvements and Fixtures:


In connection with the making, erection, installation or alteration of Leasehold
Improvements and all other work or installations made by or for Tenant in the
Leased Premises, Tenant shall comply with all the provisions of the construction
or mechanics’ lien and other similar statutes from time to time applicable
thereto (including any provision requiring or enabling the retention by way of
holdback of portions of any sums payable) and, except as to any such holdback,
shall promptly pay all accounts relating thereto. Tenant will not create any
mortgage, conditional sale agreement or other encumbrance in respect of its
Leasehold Improvements or on trade fixtures or equipment purchased (in whole or
in part) using the proceeds of Tenant Improvement Allowance (if any), without
the written consent of Landlord, with respect to its trade fixtures nor shall
Tenant take any action as a consequence of which any such mortgage, conditional
sale agreement or other encumbrance would attach to the Property or any part
thereof or Tenant’s interest under this Lease.  If and whenever any
construction, mechanics’ or other lien for work, labor, services or materials
supplied to or for Tenant or for the cost of which Tenant may be in any way
liable or claims therefor shall arise or be filed or any such mortgage,
conditional sale agreement or other encumbrance shall attach, Tenant shall
within twenty (20) days after submission by Landlord of notice thereof procure
the discharge thereof, including any notice of lien or certificate of action
recorded or registered in respect of any lien, by payment or giving security or
in such other manner as may be required or permitted by law, and failing which
Landlord may avail itself of any of its remedies hereunder for an Event of
Default by Tenant and may make any payments or take any steps or proceedings
required to procure the discharge of any such liens or encumbrances, and shall
be entitled to be repaid by Tenant on demand for any such payments and to be
paid on demand by Tenant for all costs and expenses (including attorneys’ fees
and costs, through all appeals) in connection with steps or proceedings taken by
Landlord and Landlord’s right to reimbursement and to payment shall not be
affected or impaired if Tenant shall then or subsequently establish or claim
that any lien or encumbrances so discharged was without merit or excessive or
subject to any abatement, set-off or defense. Tenant agrees to indemnify
Landlord from all claims, costs and expenses which may be incurred by Landlord
in any proceedings brought by any person against Landlord alone or with another
or others for or in respect of work, labor, services or materials supplied to or
for Tenant.  The foregoing indemnity obligation shall survive expiration or
termination of this Lease.


4.        Removal of Improvements and Fixtures:


All Leasehold Improvements in or upon the Leased Premises shall immediately upon
their placement be and become Landlord’s property without compensation therefor
to Tenant. Except to the extent otherwise expressly agreed by Landlord in
writing, no Leasehold Improvements, furniture or equipment shall be removed by
Tenant from the Leased Premises either during or at the expiration or sooner
termination of the Term, except that:



(a) Tenant shall, prior to the end of the Term, or the earlier termination of
this Lease, as applicable, remove:  (i) such of the Leasehold Improvements in
the Leased Premises as Landlord shall require to be removed and (ii) all trade
fixtures, furniture, equipment and personal property of Tenant;

(b) Tenant shall, prior to the end of the Term, or the earlier termination of
this Lease, as applicable, remove from the Leased Premises (including the
plenum) and the Building all wiring, cabling, conduit and appurtenant hardware
installed in the Leased Premises or the Building by, or for the benefit of,
Tenant (or any Transferee of the Lease or any portion of the Leased Premises),
for use in connection with Tenant’s (or such Transferee’s) telecommunications or
computer equipment or systems (or for any other purpose);

(c) Tenant may, at the times appointed by Landlord and subject to availability
of elevators (if installed in the Building), remove its furniture and equipment
during the Term in the usual and normal course of its business where such
furniture or equipment has become excess for Tenant’s purposes or Tenant is
substituting therefor new furniture and equipment; and

(d) Tenant shall, in the case of every removal, repair at the expense of Tenant
any damage caused to the Property by the installation and removal. In the event
of the non-removal by the end of the Term, or sooner termination of the Lease,
as applicable, of the items required by Tenant to be removed under this
Paragraph 4 of this Schedule, Landlord shall have the option, in addition to its
other remedies under this Lease to declare to Tenant that any or all of such
items are the property of Landlord and Landlord upon such a declaration may
dispose of same and retain any proceeds of disposition as security for the
Debts, Liabilities and Obligations, and Tenant shall be liable to Landlord for
any expenses incurred by Landlord in connection with such removal, disposition
and/or sale (including any reasonable attorneys’ fees and costs).

 
Initial
Landlord
Tenant

 


F- 2

--------------------------------------------------------------------------------

5.        For the purposes of the Lease and this Schedule,
 

(a) the term “Tenant’s Work” shall mean all work (there is no Landlord’s Work
being performed hereunder) required to be done to complete the Leased Premises
for initial occupancy by Tenant.  TENANT ACKNOWLEDGES AND AGREES THAT TENANT’S
WORK SPECIFICALLY INCLUDES WITHOUT LIMITATION ANY WORK REQUIRED BY ANY
GOVERNMENTAL AUTHORITY IN CONNECTION WITH OBTAINING AN OCCUPANCY PERMIT (OR ITS
EQUIVALENT) OR ANY PERMIT FOR TENANT’S WORK, AND ANY AND ALL OF SUCH WORK SHALL
BE PERFORMED AT TENANT’S SOLE COST AND EXPENSE.

 

(b) LANDLORD IS LEASING THE LEASED PREMISES TO TENANT AND TENANT ACCEPTS THE
LEASED PREMISES IN ITS “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION, WITHOUT ANY
REPRESENTATION OR WARRANTY OF ANY KIND (EXPRESS OR IMPLIED).

 
 [End of Schedule “F”]
 
Initial
Landlord
Tenant

 
F- 3

--------------------------------------------------------------------------------

SCHEDULE “F-1”
WORK AGREEMENT
 

1. Tenant Improvement Allowance.  Landlord shall provide an allowance of
Twenty-eight and 50/100 Dollars ($28.50) per rentable square foot of the Leased
Premises (the “Tenant Improvement Allowance”) for the design and construction of
the Leased Premises, which shall include any permitting and design fees,
including Mechanical, Electrical and Plumbing design fees, and the installation
of Tenant’s suite signage.  Tenant agrees that the Landlord can deduct from the
Tenant Improvement Allowance the cost of Tenant’s Work, defined below, including
reasonable out-of-pocket expenses actually incurred by the Landlord and its
consultants for said Tenant’s Work (e.g. design and architectural fees,
mechanical, electrical, plumbing and structural engineering fees, reproduction
costs of permits and inspections for Tenant’s Work) and Landlord’s construction
management fee of three percent (3%) of the cost of Tenant’s Work.  Any actual
cost of Tenant’s Work in excess of the Tenant Improvement Allowance (the “Excess
Cost”) shall be at Tenant’s sole cost and expense and shall be paid by Tenant to
Landlord upon within seven (7) days after Tenant’s receipt of written notice
thereof from Landlord.  Any unused portion of the Tenant Improvement Allowance,
up to but not exceeding Eighteen and 50/100 Dollars ($18.50) per rentable square
foot of the Leased Premises, remaining after substantial completion of Tenant’s
Work, can be used by Tenant to offset the cost of furniture, fixtures and
equipment for the Leased Premises (“FF&E Costs”), as a reimbursement for
Tenant’s cost incurred in relocating its business to the Leased Premises
(“Moving Expenses”; Tenant’s FF&E Costs and Moving Expenses are collectively
referred to herein as “Tenant’s Costs”) or as credit toward future Rent (a “Rent
Credit”), provided that notice of such use is provided by Tenant to Landlord on
or before the Allowance Expiration Date, defined below.  The election by Tenant
to be provided with a Rent Credit, or for reimbursement for Tenant’s Costs, or
for some combination thereof, shall be made by Tenant no later than the
Allowance Expiration Date.  Any reimbursement of Tenant’s Costs requested by
Tenant shall be made by Landlord within thirty (30) days following Landlord’s
receipt of documentation reasonably acceptable to Landlord reflecting the amount
of such costs, provided that such documentation is received by Landlord prior to
the Allowance Expiration Date.  Any portion of the Tenant Improvement Allowance
remaining unused after March 31, 2015 (the “Allowance Expiration Date”) shall be
retained by Landlord; provided, however, that notifying Landlord on or before
the Allowance Expiration Date that Tenant elects to use all or a portion of the
unused Tenant Improvement Allowance as a Rent Credit shall constitute using the
Rent Credit on or before the Allowance Expiration Date.

 

2. Construction of Tenant Work.  Landlord shall construct the tenant
improvements (the “Tenant’s Work”) as described in those certain plans and
specifications to be prepared by VeenendaalCave, Inc. (“Architect”) at Tenant’s
expense, and mutually agreed upon by Landlord and Tenant and incorporated herein
by this reference (the “Construction Documents”).  All work shall be performed
by Landlord in a professional workmanlike manner, in conformance with all
applicable codes, laws, rules and regulations.

 

3. Construction Documents.  Tenant shall deliver to the Architect an approved
space plan, (collectively, the “Preliminary Drawings”) prepared in conformance
with all applicable code requirements, and with the appropriate level of detail
to begin the preparation of construction documents prior to the execution of
this Agreement.  The Preliminary Drawings and the Construction Documents shall
be subject to Landlord’s approval which shall not be unreasonably withheld or
delayed.  Within five (5) Business Days after the execution of this Agreement,
Landlord shall cause the Construction Documents to be prepared and delivered to
Tenant for its review and approval.  Tenant shall have five (5) Business Days
from Landlord’s delivery of the Construction Documents to advise Landlord, in
writing, as to whether or not Tenant desires any changes to the Construction
Documents.

 

4. Construction Schedule.

 
(a)                Construction Drawings.
 

i. No later than five (5) days after the Effective Date of this Lease, Tenant
shall submit to Architect a schedule of finishes applicable to Tenant’s Work. 
Failure of Tenant to act within such time frame or to act within any other time
frames required of it shall be deemed a Tenant delay.  Further, any delays in
the substantial completion of Tenant’s Work resulting from incomplete or
inaccurate information furnished by or on behalf of Tenant to the Architect
shall be deemed a Tenant delay.

 

ii. Within a reasonable period after receipt of the final, approved Construction
Documents, Landlord shall make application for building permits.

 

iii. Landlord shall submit drawings for sealed bidding to three (3) general
contractors previously approved by the Landlord.  Upon receipt of the bids,
Landlord shall submit copies to the Tenant for Tenant’s review and approval. 
Tenant shall have three (3) business days to review and approve any bids
submitted to it by Landlord, and any delays in the substantial completion of
Tenant’s Work resulting from Tenant’s failure to notify Landlord of Tenant’s
selected bid within such three (3) business day period shall be deemed a Tenant
delay.  In the event that the lowest bid received exceeds the amount of the
Tenant Improvement Allowance, Tenant may propose changes to the Construction
Documents within three (3) business days, which revised Construction Documents
shall be used to request new sealed bids Upon receipt of the revised bids,
Landlord shall submit copies to the Tenant for Tenant’s review and approval. 
Selection of the general contractor shall be subject to Tenant’s reasonable
consent.  Any delays in the substantial completion of Tenant’s Work resulting
from its selection of the general contractor and form changes to the
Construction Documents requested by Tenant including subsequent time frames for
Tenant’s receipt, review and approval of revised bids shall be deemed a Tenant
delay.

 
Initial
Landlord
Tenant

 
F- 4

--------------------------------------------------------------------------------

(b) Upon receipt of a signed copy of the approved Construction Documents, the
required permits and bid approval from the Tenant to the Landlord, construction
will commence.  Any changes or additions requested by the Tenant or Landlord
require written authorization executed by the Tenant or Tenant’s authorized
representative and approval of any municipality or other authority having
jurisdiction.

 

(c) In the event that a “Long Lead Item” (defined below), a change, or addition
requested by the Tenant results in an extension of the contract time, then such
extension of time shall constitute a Tenant delay.  The term “Long Lead Item”
shall mean any item of Tenant’s Work or material thereof which due to long lead
times necessary for fabrication or delivery will not be available in time for
Tenant’s Work to be substantially completed prior to the Commencement Date. 
When choosing finishes, the Architect will advise Tenant if any particular item
is a Long Lead Item and provide Tenant with the opportunity to substitute that
item for one that is not a Long Lead Item.  Tenant’s selection of any Long Lead
Item and any ensuing delay in the substantial completion of Tenant’s Work shall
be deemed a Tenant delay.

 

(d) Should Tenant fail to meet the time periods outlined above, or should Tenant
be responsible for any delay in the substantial completion of Tenant’s Work, it
is understood the Landlord shall charge Rent in full for those days of delay
which Landlord can reasonably demonstrate delayed the date on which the Term
would otherwise have commenced.

 

5. Delivery of Leased Premises.  If Landlord for any reason whatsoever cannot
deliver possession of the Leased Premises to Tenant (with Tenant’s Work
substantially completed in accordance with the Construction Documents) on or
before the Lease Commencement Date, this Lease shall not be void or voidable nor
shall Landlord be liable to Tenant for any loss or damage resulting therefrom;
but in that event, Landlord shall act diligently and in good faith to complete
the work that is necessary to allow Landlord to deliver the Leased Premises to
Tenant as specified above.

 

6. Acceptance of Leased Premises.  Promptly after Tenant’s Work is substantially
completed, Landlord and Tenant shall together walk through the Leased Premises
and inspect all Tenant’s Work so completed, using reasonable efforts to discover
all uncompleted or defective construction in Tenant’s Work.  After such
inspection has been completed, each party shall compile a list of all “punch
list” items which the parties agree are to be corrected by Landlord.  Tenant’s
taking possession of any part of the Leased Premises shall be deemed to be an
acceptance by Tenant of Tenant’s Work in such part as is complete and in
accordance with the terms of this Agreement, except for the punch list noted
above.

 

7. Scheduling.  Landlord’s obligation to deliver the Leased Premises to Tenant
on or before the Commencement Date shall be conditioned upon:  (i) the execution
of this Lease by Tenant and delivery of same to Landlord in acceptable form on
or before October 17, 2014; and (ii) Tenant’s timely compliance with Tenant’s
response obligations described in Section 3. .

 

8. Tenant Delay.  Tenant acknowledges and agrees that, in addition to any Tenant
delay described in the Lease, a Tenant Delay shall include, without limitation,
any delays resulting from (i) change orders required by Tenant or by those
acting for or under the direction of Tenant; or (ii) the performance or
completion by Tenant, or any entity or person employed by Tenant, of any work in
or about the Leased Premises (including, without limitation, any delays
whatsoever in the substantial completion of Tenant’s Work which are caused by
any such Tenant’s work); or (iii) the failure of Tenant to satisfy the
conditions described in the immediately preceding paragraph, time being of the
essence (collectively, a “Tenant Delay”)

 

9. Substantial Completion.  For purposes of this Lease, “substantial completion”
shall mean the earlier of: (i) date when all of the following have occurred with
respect to Tenant’s Work:  (x) the construction of Tenant’s Work has been
substantially completed excepting only the punch list, and (y) the building
department of the city or county where the Leased Premises are located has
completed its final inspection of Tenant’s Work and has issued a Certificate of
Occupancy allowing Tenant use and occupancy of the Leased Premises (or such
Certificate of Completion or Certificate of Occupancy is ready to be issued
subject only to completion of those improvements and/or installation of those
fixtures and equipment that are Tenant’s obligations); or (ii) the date Tenant
begins conducting business or commences operations within the Leased Premises. 
To the extent that the requirement for furnishing the Certificate of Occupancy
is a condition to the commencement of the Term and Tenant’s obligation to pay
Rent, Landlord may satisfy that requirement by securing a temporary or
conditional certificate of occupancy so long as the condition of Tenant’s Work
in the absence of those items of construction that Landlord must complete as a
condition to the issuance of a final Certificate of Occupancy is adequate for
the conduct of Tenant’s business in the Leased Premises.  If Substantial
Completion is delayed beyond the Scheduled Commencement Date, and such delay is
the result of a Tenant Delay, then the date on which Substantial Completion
shall be deemed to have occurred shall be accelerated on a day-for-day basis for
each day of Tenant Delay.

 
Initial
Landlord
Tenant

 
F- 5

--------------------------------------------------------------------------------




10. Repayment of Disbursed Allowance in Event of Default.  After the Tenant
Improvement Allowance, or such portion thereof as may expended by Landlord
hereunder (the “Disbursed Allowance”), has been paid by Landlord, the principal
amount of the Disbursed Allowance, together with interest thereon calculated at
the Interest Rate, shall be amortized evenly over the Term, and so long as an
Event of Default has not occurred, then the balance of the Disbursed Allowance
shall be reduced each month by the principal amount amortized each month, and
upon Landlord’s receipt of the final payment of Rent due during the Term of this
Lease, Tenant shall have no liability to Landlord for the repayment of any
portion of the Disbursed Allowance or the interest thereon that accrued and was
amortized over the Term of the Lease.  In the event that an Event of Default has
occurred, then in addition to all of Landlord’s other remedies available under
the Lease, Tenant shall also be liable to Landlord for the entire unreduced
principal balance of the Disbursed Allowance remaining as of the date of the
occurrence of such Event of Default, and interest shall accrue thereon at the
Interest Rate until such sum is paid in full.  Provided, however, that if
Landlord elects to exercise its rights under Paragraph 10(c) of the Lease to
accelerate the Rent due from Tenant for the balance of the Term, in accordance
with the terms of such paragraph, and Landlord obtains a judgment for, or is
paid by Tenant, the entire amount of such accelerated sum, then such judgment
for or payment of such accelerated sum shall preclude a separate recovery by
Landlord under the foregoing terms of this paragraph of the unreduced balance of
the Disbursed Allowance and any interest thereon.




11. Removal of Improvements.  Portions of the Tenant Work reasonably determined
by Landlord to be specialized improvements (e.g. floor and ceiling mounted
auxiliary air conditioning units, non-building standard fire suppression/control
systems, computer rooms, auditoriums, laboratories, data and voice cabling and
wiring and associated appurtenances) shall, at the election of the Landlord,
either be removed by Tenant at its expense before the expiration of the Term or
shall remain upon the Leased Premises and be surrendered therewith upon the
expiration or earlier termination of the Lease as the property of the Landlord. 
If Landlord requires the removal of all or part of the Tenant Work, Tenant, at
its expense, shall repair any damage to the Leased Premises or the Building
caused by such removal and restore the Leased Premises to their condition prior
to the installation of the Tenant Work.  If Tenant fails to remove such portions
upon Landlord’s request, then Landlord may (but shall not be obligated to)
remove the same and the cost of such removal, repair and restoration, together
with any and all damages which Landlord may suffer and sustain by reason of the
failure of Tenant to remove the same, shall be charged to Tenant and paid upon
demand.

 
Initial
Landlord
Tenant

 


F- 6

--------------------------------------------------------------------------------

SCHEDULE “G”
MEMORANDUM OF ACCEPTANCE
 
This Memorandum of Acceptance (“Memorandum”) is made as of ________________,
20___ (the “Effective Date”) by and between JOHN HANCOCK LIFE INSURANCE COMPANY
(U.S.A.), a wholly owned subsidiary of Manulife Financial Corporation, a
Michigan corporation (the “Landlord”), and ACSH SERVICE CENTER, LLC, a Delaware
limited liability company (the “Tenant”).
 
WHEREAS, Landlord and Tenant entered into a Lease dated _________________ 2014
(the “Lease”), in which Landlord leases to Tenant and Tenant leases from
Landlord certain premises commonly known as Suite 2350 (the “Leased Premises”)
on the Twenty-third (23rd) Floor of the building commonly known as Proscenium
located at 1170 Peachtree Street, Atlanta, Georgia 30309 (the “Building”).
 
WHEREAS, the parties desire to confirm the commencement and expiration dates of
the term of the Lease, and certain other matters pertaining to the Lease, as
contained in this Memorandum;
 
NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 

1. Defined Terms.  Unless otherwise defined or modified herein, all capitalized
terms used in this Memorandum shall have the meanings ascribed to them in the
Lease.

 

2. Commencement and Expiration of Term; Lease Year.  The Commencement Date of
the Term shall be _________________, 20___ and the Term shall expire on
_______________, 20____ (the “Expiration Date”), unless the Term of the Lease is
sooner terminated or extended as provided in the Lease.  In accordance with the
definition of the term “Basic Rent” set forth in the Basic Lease Information
Rider to the Lease (the “BLI Rider”), the first “Lease Year” shall commence on
_____________, 20___ (which is the Commencement Date), and shall expire on
_______________, 20___.  Accordingly, the first adjustment of Basic Rent set
forth in the chart that appears in the BLI Rider shall occur on ____________,
20____, and each subsequent adjustment shall occur on _______________ of each
succeeding year throughout the initial Term of the Lease.

 

x. Abated Rent.  The Abatement Period, defined in Paragraph 3(g) of the Lease,
shall commence on _____________, 20___ and expire on _____________, 20___.

 
[Note:  If the Rentable Area of Leased Premises varies from that stated in the
Lease, then the following paragraph should be added, using the defined terms
from the Lease:]
 

x. Rentable Area of Leased Premises.  The Rentable Area of Leased Premises is
hereby revised to be _________ rentable square feet; accordingly, Tenant’s
Proportionate Share is hereby revised to be ______________ percent (_______%). 
As a result of the revision in the Rentable Area of Leased Premises, the Basic
Rent chart set forth in the BLI Rider is hereby deleted and replaced with the
following chart:




Lease Year
$/PSF
Monthly
Annual
Lease Year 1
$29.75
 
*
Lease Year 2
$30.49
   
Lease Year 3
$31.25
   
Lease Year 4
$32.03
   
Lease Year 5
$32.83
   
Lease Year 6
$33.65
 
**

 
*Subject to the Abated Rent provision set forth in Section 3(g) of the Lease.
**Based on a 6-month period.


x.        Acceptance of Leased Premises.  By its execution of this Memorandum,
Tenant confirms that:
 

a. Tenant has accepted possession of the Leased Premises as provided in the
Lease;

 

b. any work required to be performed or furnished by Landlord under the Lease
has been completed and/or furnished;

 

c. Landlord has fulfilled all of its obligations under the Lease as of the date
hereof; and

 

d. except as may be specifically set forth in this Memorandum, as of the
Effective Date hereof, there are no set-offs or credits against Rent, and no
Security Deposit or prepaid Rent has been paid except as provided by the Lease.

 
Initial
Landlord
Tenant

 
G- 1

--------------------------------------------------------------------------------

[Note:  If the Tenant is entitled to a credit for any unused portion of the
Tenant Improvement Allowance, then the following paragraph should be added,
using the defined terms from the Lease:]
 
x.
Credit for unused Tenant Improvement Allowance.  The amount of
________________________ Dollars ($__________) (the “Rent Credit”) remains
unused from the Tenant Improvement Allowance provided to Tenant under the
Lease.  The Rent Credit shall be applied by Landlord to the Rent accruing
______________________________ [describe how the Credit is to be applied].

 
[Note:  If the cost of the Tenant Work has exceeded the Tenant Improvement
Allowance, and Tenant has not paid such excess to Landlord, then the following
paragraph should be added, using the defined terms from the Lease:]
 
x.
Payment of Excess Cost of Tenant Work.  The cost of the Tenant Work exceeded the
amount of the Tenant Improvement Allowance by the amount of
________________________ Dollars ($__________) (the “Excess”).  The Excess shall
be paid by Tenant to Landlord ______________________________ [describe how the
Excess is to be paid].

 

x. Confirmation of Insurance coverage.  By their initials below, Landlord and
Tenant confirm that Tenant either has or has not provided Landlord with a
certificate of insurance showing Tenant’s insurance coverage is in force in
connection with Tenant’s use and occupancy of the Leased Premises, in accordance
with the provisions of the Lease.  If Tenant has not provided such certificate
to Landlord, Tenant accepts this declaration as Landlord’s written notice
requiring Tenant to provide Landlord with such certificate: (a) if Tenant has
not yet occupied the Leased Premises at the time Tenant receives this
declaration, within five (5) days from the date Tenant commences occupancy of
the Leased Premises; or (b) if such occupancy by Tenant commenced prior to the
time Tenant receives this declaration, within three (3) days from the date
Tenant receives this declaration. Tenant acknowledges and agrees that if it
fails to comply with these provisions, then, in accordance with the provisions
of the Lease, Landlord may (but shall not be obligated to) obtain the required
insurance coverage and Tenant shall pay to Landlord on demand all premiums and
other reasonable expenses incurred by Landlord in connection with obtaining such
coverage for Tenant.

 
The Tenant: (please check one) ________ (HAS)  ________(HAS NOT) provided an
acceptable certificate of insurance.
 

x. Lease in effect.  Except as modified herein, all terms and conditions of the
Lease shall continue in full force and effect.

 
Initial
Landlord
Tenant

 
G- 2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Memorandum to be signed and
sealed as of the day and year first above written.
 
LANDLORD:


JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.),
a wholly owned subsidiary of Manulife Financial Corporation, a Michigan
corporation


By:
     
[Signature]
               
[Typed Name]
               
[Title]
 

 
TENANT:


ACSH SERVICE CENTER, LLC,
a Delaware limited liability company


By:
     
[Signature]
               
[Typed Name]
               
[Title] [Member or Manager]
 

 
Initial
Landlord
Tenant

 


G- 3

--------------------------------------------------------------------------------

SCHEDULE “H”

OPTION TO RENEW


(a)     Landlord covenants with Tenant that if Tenant is not in default of this
Lease beyond any applicable notice and cure period at the time of Tenant’s
exercise of this option, Tenant shall have the right at the expiration of the
initial Term, provided Tenant delivers written notice to Landlord not more than
twelve (12) months, and not less than nine (9) months prior to the expiration of
the initial Term, to renew the Term for an additional Five (5) Lease Years (the
“Renewal Term”) on the same terms and conditions as in the standard lease
agreement then, at the commencement of the Renewal Term, being used by Landlord
for the Building, save and except for the right of further renewal, Landlord’s
Work (if any), Basic Rent, tenant improvement allowance (if any) and Abatement
Period (if any).


(b)    The Basic Rent for the Renewal Term shall be determined by negotiations
between the parties hereto, and it is agreed that during such negotiations in
respect of Basic Rent, they will be guided by fair market rental levels (either
fixed or escalating during said Renewal Term) as would then be charged by
landlords entering into lease amendments without consideration for any
incentives including but not limited to Landlord’s Work (if any), Tenant
Improvement Allowance (if any) and abated rent period (if any), but having
similar terms and conditions as contained herein and for similar premises in the
Building for renewal tenants or if not available for renewal tenants in
Comparable Buildings, but in no event shall the Basic Rent per annum be lower
than the Basic Rent per annum for the last Lease Year of the Term just ending. 
If the parties hereto are unable to agree in writing as to the Basic Rent for
the Renewal Term prior to six (6) months before the expiration of the initial
Term, this  Lease shall end upon the expiration of the initial Term and this
Option to Renew shall be null and void.


(c)     Tenant agrees to execute Landlord’s standard lease agreement or lease
amendment agreement then, at the commencement of the Renewal Term, being used by
Landlord for the Building to give effect to this Option to Renew if exercised by
Tenant. Tenant shall execute such agreement prior to the commencement date of
the Renewal Term.


(d)     Notwithstanding the above, if Tenant does not exercise the Option to
Renew in accordance with this Schedule “H” then this Option to Renew is null and
void.  Time is of the essence.


(e)     Tenant’s Option to Renew hereunder is personal to Tenant and
automatically expires on any Transfer other than to a Controlled Tenant or
parting with possession of all or any part of the Leased Premises whether or not
the same is with the consent of Landlord.


[End of Schedule “H”]
 
Initial
Landlord
Tenant

 
G- 4

--------------------------------------------------------------------------------

SCHEDULE “I”

GUARANTY


THIS GUARANTY (the “Guaranty”) is made and entered into this ______ day of
_____________, 2014 by AMERICAN CARESOURCE HOLDINGS, INC., a Delaware
corporation (“Guarantor”) to and for the benefit of John Hancock Life Insurance
Company (U.S.A.), a wholly owned subsidiary of Manulife Financial Corporation
(“Landlord”).


W I T N E S S E T H :


WHEREAS, Landlord and ACSH SERVICE CENTER, LLC, a Delaware limited liability
company, as tenant (“Tenant”), propose to enter into that certain Lease, of even
date herewith (the “Lease”), pursuant to which Tenant will lease approximately
9,748 rentable square feet of space commonly known as Suite 2350 (the
“Leased Premises”) located on the Twenty-third (23rd) floor of that certain
building located at 1170 Peachtree Street, Atlanta, Georgia 30309, commonly
known as The Proscenium for a term (exclusive of any renewals) of approximately
sixty-six (66) months (the “Term”); and
 
WHEREAS, Tenant is a wholly owned subsidiary of Guarantor, and Guarantor has a
financial interest in Tenant and is desirous that Landlord make and enter into
the Lease with Tenant; and
 
WHEREAS, Landlord requires as a condition to its execution of the Lease that
Guarantor guarantees the full performance of the obligations of Tenant under the
Lease;


NOW, THEREFORE, for and in consideration of the above stated premises, and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
all of which are hereby acknowledged by Guarantor, and to induce Landlord to
enter into the Lease with Tenant, Guarantor does hereby agree as follows:


1.        Guaranty.  Guarantor hereby unconditionally guarantees: (a) the full,
faithful and punctual performance of each and all of the terms, covenants,
agreements and conditions of the Lease to be kept and performed by Tenant, in
accordance with and within the time prescribed by the Lease (such terms,
covenants, agreements and conditions are hereinafter collectively referred to as
the “Covenants”); (b) the full and punctual payment and discharge of all Basic
Rent, Additional Rent, any Security Deposit and all other sums of money, charges
and liabilities due Landlord under the Lease (including any interest and late
charges thereon) (such Basic Rent, Additional Rent, Security Deposit, sums,
charges, liabilities, interest and late charges are hereinafter sometimes
collectively referred to as the “Rent”); and (c) all costs, expenses and damages
suffered or incurred by Landlord as a result of or instant to any event of
default or breach by Tenant under the Lease, including, without limitation,
reasonable attorneys’ fees, court costs and other expenses incurred by Landlord
in enforcing the Lease or this Guaranty (such costs, expenses and damages are
hereinafter collectively referred to as the “Expenses”) (the Rent, the Covenants
and the Expenses are hereinafter collectively referred to as the
“Obligations”).  Guarantor does hereby agree that if all or any part of the
Obligations are not paid or performed by Tenant pursuant to the terms and
conditions of the Lease, Guarantor will immediately make such payments to
Landlord.
 
2.       No Discharge.  This Guaranty by Guarantor shall continue for the
benefit of Landlord notwithstanding: (a) any extension, modification, amendment
or alteration of the Lease; (b) any assignment of the Lease or sublease of all
or part of the Leased Premises, with or without the consent of Landlord; (c) any
release, extension or modification of the liability of Tenant or any other party
liable under the Lease or any other guaranty of the Lease; (d) any dissolution
or liquidation of Tenant or change in the composition of the partners of Tenant;
and no extension, modification, amendment, alteration or assignment of the
Lease, sublease of all or part of the Leased Premises, dissolution of Tenant,
change in the composition of partners of Tenant, and no other agreements or
releases between Landlord and Tenant or between Landlord and any other party
liable under the Lease or any other guaranty of the Lease (with or without
notice to or knowledge of Guarantor) shall in any manner release or discharge
Guarantor, and Guarantor does hereby consent to any such extension,
modification, amendment, alteration, release or assignment of the Lease,
sublease of all or part of the Leased Premises, dissolution or liquidation of
Tenant or change in the composition of partners of Tenant.  This Guaranty shall
in all respects be a continuing, absolute and unconditional guaranty, and shall
remain in full force and effect notwithstanding, without limitation, the death
or incompetency of Guarantor.
 
3.       Unchanged by Bankruptcy.  This Guaranty will continue unchanged
notwithstanding any bankruptcy, reorganization or insolvency of Tenant or any
successor or assignee thereof, or any disaffirmance or abandonment by a trustee
or Tenant.
 
4.       Transfer or Assignment.  Landlord may, without notice, assign or
transfer all or part of its interest in the Lease or  the Leased Premises
(subject to the terms of the Lease), or this Guaranty, and no such assignment or
transfer shall operate to extinguish or diminish the liability of Guarantor
hereunder.
 
5.       Primarily Liable.  This Guaranty is a guaranty of payment and not of
collection.  The liability of Guarantor under this Guaranty shall be primary and
direct and, in any right of action which shall accrue to Landlord under the
Lease, Landlord may, at its option, proceed against Guarantor without having
commenced any action, or having obtained any judgment, against Tenant or any
other party liable under the Lease or any other guaranty of the Lease, and
Landlord shall not be required to first make any demand on Tenant, or to apply
any amount of the Security Deposit or any other credit in favor of Tenant.
 
6.       Default.  Should an event of default by Tenant occur under the Lease,
Landlord shall have the right to enforce its rights, powers and remedies under
the Lease, any other guaranty of the Lease and under this Guaranty, and all
rights, powers and remedies available to Landlord shall be non-exclusive and
cumulative of all other rights, powers and remedies under the Lease, any other
guaranty of the Lease or under this Guaranty, or by law or in equity.  The
obligations of Guarantor hereunder are independent of the obligations of Tenant
or any other guarantor, and Landlord may proceed directly to enforce all rights
under this Guaranty without proceeding against or joining Tenant, any other
guarantor or any other person or entity.  Guarantor hereby authorizes and
empowers Landlord upon an event of default by Tenant under the Lease, in its
sole discretion and without notice to Guarantor, to exercise any right or remedy
which Landlord may have under the Lease, and Guarantor shall be liable to
Landlord for any deficiency resulting from the exercise by Landlord of any such
remedy, even though any right which Guarantor may have against Tenant or others
may be lost or diminished by exercise of any such remedy.  Until all of the
Obligations have been performed and paid in full, Guarantor shall have no right
of subrogation to Landlord and Guarantor hereby waives any rights to enforce any
remedy which Landlord may have against Tenant.
 
Initial
Landlord
Tenant

 
I- 1

--------------------------------------------------------------------------------

7.       Proceeds.  Guarantor hereby authorizes Landlord, without notice to
Guarantor, to apply all payments and credits received from Tenant or realized
from any personal property of Tenant on the Leased Premises in such manner and
in such priority as Landlord in its sole judgment shall see fit to the
Obligations which are the subject of this Guaranty.
 
8.       Binding on Successors.  Guarantor’s obligations hereunder shall not be
assigned or delegated but this Guaranty shall pass to and be fully binding upon
any successors, heirs, assigns, legal representatives and/or trustees of
Guarantor.
 
9.       Waivers.  Guarantor expressly waives and agrees not to assert or take
advantage of: (a) any defense that may arise by reason of the failure of
Landlord to file or enforce a claim against Tenant in bankruptcy or any other
proceeding; (b) any defense based on the failure of Landlord to give: (i) notice
of the creation, existence or incurring of any new obligations, or of the action
or non-action of any person or entity in connection with the Obligations; or
(ii) notice of Tenant’s nonpayment, nonperformance and/or nonobservance of any
of the Obligations; (c) any duty on the part of Landlord to disclose to
Guarantor any facts it may know or hereafter acquire regarding Tenant; (d) any
defense based on lack of diligence on the part of Landlord in the collection of
any and all of the Obligations; and/or (e) presentment, notice of protest or
dishonor, and notice of acceptance of this Guaranty.  Guarantor hereby expressly
waives the provisions of Official Code of Georgia Annotated  § 10-7-22 and §
10-7-24.
 
10.     No Oral Modification.  This Guaranty may not be changed orally, and no
obligation of Guarantor can be released or waived by Landlord except by a
writing signed by Landlord.
 
11.    Representations.  Guarantor hereby represents and warrants that:

 
(a)          Guarantor is not in default under any agreement to which Guarantor
is a party, the effect of which will impair performance by Guarantor of the
Obligations.
 
(b)          There are no actions, suits or proceedings pending or threatened
against Guarantor before any court or any governmental, administrative,
regulatory, adjudicatory or arbitrational body or agency of any kind that to
Guarantor’s knowledge will affect performance by Guarantor of the Obligations.


(c)          Neither this Guaranty nor any document, financial statement, credit
information, certificate or written statement heretofore furnished or required
herein to be furnished to Landlord by Guarantor contains any untrue statement of
facts or omits to state a fact material to this Guaranty as of the date of this
Guaranty.
 
(d)          All necessary action and consents have been taken and obtained in
order for Guarantor to execute and deliver this Guaranty.
 
(e)          The giving and making of this Guaranty is necessary and convenient
for the conduct, promotion and attainment of the business of Tenant, and that
Tenant is a limited liability company, all of the membership interests of which
are owned directly or indirectly by Guarantor, and the governing body of Tenant
has determined that Landlord’s entering into the Lease with Tenant is necessary
and convenient for the conduct, promotion and attainment of the business of
Tenant. 
 
(f)           This Guaranty has been duly authorized by all necessary corporate
action on Guarantor’s part, has been duly executed and delivered by a duly
authorized officer, and constitutes Guarantor’s valid and legally binding
agreement in accordance with its terms.


12.     Holding Over.  If Tenant holds over beyond the expiration or earlier
termination of the Lease, Guarantor’s obligations hereunder shall extend and
apply with respect to the full and faithful performance and observance of all
Obligations by Tenant during such holdover period.
 
13.    Survival.  This Guaranty and the obligations of Guarantor hereunder shall
survive any expiration or earlier termination of the Lease regardless of the
cause or reason therefor.
 
14.     Severability.  The invalidity or unenforceability in any particular
circumstances of any provision of this Guaranty shall not extend beyond such
provision or circumstances, and no other provision of this instrument shall be
affected thereby.  This provision shall control every other provision of this
Guaranty.
 
15.     Construction.  Whenever used herein, the singular number shall include
the plural, the plural the singular, and the use of any gender shall include all
genders.
 
16.    Choice of Law.  This Guaranty is to be performed in the State of Georgia
and shall be governed by and construed in accordance with the laws of the State
of Georgia.
 
17.    Counterparts.  This Guaranty may be executed in multiple counterparts,
all of which shall be deemed originals, but all of which constitute one and the
same instrument.
 
18.    Captions.  The paragraph headings used in this Guaranty are for
suggestive purposes only and are not intended to be an accurate or comprehensive
summary of the terms and provisions of this Guaranty.
 
19.     Time of Essence.  Time is of the essence of this Guaranty.
 
Initial
Landlord
Tenant

 
I- 2

--------------------------------------------------------------------------------

20.    Joint and Several Liability.  The liability of Guarantor hereunder shall
be joint and several with the liability of any other guarantor of the Lease and
with the liability of any other party liable under the Lease.
 
21.     Consent to Jurisdiction.  Guarantor acknowledges and agrees that this
Guaranty shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Georgia.  Guarantor hereby consents to personal
jurisdiction in the State of Georgia for the enforcement of this Guaranty and
hereby waives any and all claims of rights under the laws of the State of
Georgia or of the United States or of any other state or country, to object to
jurisdiction within the State of Georgia for the purpose of litigation to
enforce this Guaranty.  Nothing contained herein, however, shall prevent the
Landlord from bringing any action or exercising any rights against Guarantor
personally, or against any property of Guarantor, within any other county, state
or country.  Guarantor further agrees that Guarantor may be joined as a
defendant in any action, including but not limited to a dispossessory
proceeding, brought by Landlord against Tenant for breach of any of the
Obligations under the Lease.
 
22.     Notices.  Except for legal process, which may also be served as by law
provided, any notice or communication required or permitted hereunder shall be
in writing and shall be sent either by: (a) personal delivery service with
charges therefor billed to shipper; (b) nationally recognized overnight delivery
service (such as Federal Express or United Parcel Service) with charges therefor
billed to shipper; or (c) United States Mail, postage prepaid, registered or
certified mail, return receipt requested.  Any notice or communication sent as
above provided shall be deemed given or delivered: (i) upon receipt, if
personally delivered (provided delivery is confirmed by the courier delivery
service); (ii) on the date of delivery by any nationally recognized overnight
delivery service; or (iii) if sent by United States Mail, on the date appearing
on the return receipt therefor, or if there is no date on such return receipt,
the receipt date shall be presumed to be the postmark date appearing on such
return receipt.  Notice shall be considered given and received on the latest
original delivery or attempted delivery date to all persons and addresses to
which notice is to be given, as indicated on the return receipt(s) of the United
States Mail or delivery receipts of the personal delivery service or nationally
recognized overnight delivery service.  Any notice or communication which cannot
be delivered because of failure to provide notice of a change of address as
herein provided or for which delivery is refused shall be deemed to have been
given and received on the date of attempted delivery.  Any notice or
communication required or permitted hereunder shall be addressed to Guarantor at
the address set forth below, or at any other address notice of which is provided
by Guarantor to Landlord.


To Guarantor:


American CareSource Holdings c/o Baker Donelson
420 20th St. N. Ste 1400
Birmingham, AL 35213
Attention:  Adam S. Winger


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed under seal
and delivered to Landlord the day and year first above written.
 
 
GUARANTOR:
 
 
AMERICAN CARESOURCE HOLDINGS, INC.,
 
a Delaware corporation

 
By:
/s/ Richard W. Turner
 
 
[Signature]
 

 
 
Richard W. Turner
 
 
[Typed Name]
 
   
Chairman & Chief Executive Officer
 
[Title] [President or Vice President]
  Attest:
/s/ Adam S. Winger
 
[Signature]
    Adam S. Winger  
[Typed Name]
 
 
Vice President
 
 
[Title] [Corporate Secretary or Assistant Secretary]
 
[Affix Corporate Seal]

 
Initial
Landlord
Tenant

 
 
I- 3

--------------------------------------------------------------------------------
